     Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 1 of 55 Page ID #:963




       Jorge Gonzalez SBN 100799           Carolyn Y. Park SBN 229754
 1     A PROFESSIONAL CORPORATION          LAW OFFICE OF CAROLYN PARK
       2485 Huntington Dr., Ste. 238       595 Lincoln Ave., SUITE 200
 2     San Marino, CA 91108-2622           Pasadena, CA 91103
       t. 626-328-3081                     t. 213-290-0055
 3                                         e. carolynyoungpark@gmail.com
       e. jgonzalezlawoffice@gmail.com
 4     Paul Hoffman SBN 71244              Arnoldo Casillas SBN 158519
       Michael D. Seplow SBN 150183        Denisse O. Gastélum SBN 282771
 5     Aidan C. McGlaze SBN 277270         CASILLAS & ASSOCIATES
       Kristina A. Harootun SBN 308718     3777 Long Beach Blvd., 3RD FLO,
 6     John Washington SBN 315991          Long Beach, CA 90807
       SCHONBRUN SEPLOW HARRIS             t. 323-725-0350
 7     HOFFMAN & ZELDES LLP                e. acasillas@casillaslegal.com
       9415 Culver Blvd. #115,             e. dgastelum@casillaslegal.com
 8
       Culver, City CA 90302
       t. 310-396-0731; f. 310 399-7040    Morgan E. Ricketts SBN 268892
 9                                         RICKETTS LAW
       e. hoffpaul@aol.com
10     e. mseplow@sshhzlaw.com             540 El Dorado Street, Ste. 202
       e. amcglaze@sshhzlaw.com            Pasadena, CA 91101
11     e. kharootun@sshhzlaw.com           t. 213-995-3935
       e. jwashington@sshhlaw.com          e. morgan@morganricketts.com
12
       Attorneys for Plaintiffs.
13
                               UNITED STATES DISTRICT COURT
14
                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
15     KRIZIA BERG, GRACE BRYANT,             Case No.: 2:20-CV-07870 DMG PD
16     JAMES BUTLER, NOELANI DEL
       ROSARIO-SABET, LINDA JIANG,            SECOND AMENDED
17     SEBASTIAN MILITANTE,                   COMPLAINT: CLASS ACTION;
       CHRISTIAN MONROE, MATTHEW INJUNCTIVE RELIEF AND
18     NIELSEN, EMANUEL PADILLA,              DAMAGES
       SHAKEER RAHMAN, AUSTIN
19     THARPE, TRAVIS WELLS,                  42 U.S.C. § 1983: VIOLATION OF
       DEVON YOUNG, DIANA                     FIRST, FOURTH, AND
20     BARBADILLO, TAEGEN MEYER,              FOURTEENTH AMENDMENTS
       JOSEPH MISCHO, JILLIAN O’NEIL, TO THE U. S. CONSTITUTION;
21     VISHAL SINGH, KEYANNA BEAN, CIVIL CODE § 52.1 (BANE ACT);
       CLIFF SMITH, DAVID PATRICK             PENAL CODE § 853.5, GOVT.
22     MCDONALD, DAVID RAMIREZ,               CODE § 815; ASSAULT;
       IMORIE RECIO, JESSICA ROGERS, BATTERY; FALSE ARREST AND
23     ASA JULEFF, individually and on        IMPRISONMENT; AND
       behalf others similarly situated,      NEGLIGENCE
24
                                  PLAINTIFFS,
25     v.
26     COUNTY OF LOS ANGELES, a               DEMAND FOR JURY TRIAL
       municipal entity, SHERIFF ALEX
27     VILLANUEVA, and DOES 1-10
       inclusive,
28
                                   DEFENDANTS.


          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
     Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 2 of 55 Page ID #:964




 1            The above-named Plaintiffs, individually and on behalf of others similarly
 2    situated, allege the following upon information and belief:
 3       I.        INTRODUCTION
 4            1.    This action arises out of numerous demonstrations against police
 5    brutality which took place in Los Angeles County in the wake of the murder of
 6    George Floyd and other instances of police violence directed at persons of color,
 7    including when a Los Angeles County Sheriff deputy fatally shot eighteen-year-old
 8    Andres Guardado five times in the back on June 18, 2020. On multiple occasions,
 9    as detailed below, deputies from the Los Angeles County Sheriff’s Department
10    (“LASD” or “the Sheriff’s Department”) used excessive force and committed other
11    constitutional violations against peaceful protesters in violation of their civil rights.
12            2.    The consistent, frightening, and forceful message that the LASD has
13    delivered to protesters since the George Floyd wave of protests first began is that the
14    constitutional right to peaceably assemble, as enshrined in the First Amendment,
15    will not stop the law enforcement agencies in Los Angeles County from unleashing
16    rough, indiscriminate violence and dangerous, retaliatory abuses of the powers
17    vested in them, when they are so inclined – particularly, it would seem, when people
18    are in the streets protesting the manner in which these very law enforcement agencies
19    operate with unjustified impunity when it comes to the systemically racist and
20    violently disparate manner in which these agencies treat people of color, especially
21    Black people. From the immediate, potentially life-threatening pain of being tear
22    gassed or shot with a “less-lethal” projectile to the more psychologically degrading
23    and terrifying experience of being handcuffed on a bus packed with other people
24    during a pandemic, possibly after deputies removed one’s mask, possibly after
25    having to choice but to urinate on yourself – the LASD unleashed a host of horrors
26    on protesters whose only crime was to exercise their right to protest, or who, if they
27    did commit a minor misdemeanor or infraction such as a curfew violation, could
28    have been swiftly booked and released.


                                      1
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
     Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 3 of 55 Page ID #:965




 1          3.      Over 50 years ago, on August 29, 1970, the LASD brutalized
 2    demonstrators at the Chicano Moratorium march in East Los Angeles in protest of
 3    the disproportionate number of poor and working class Latino soldiers killed in the
 4    Vietnam War. As the Los Angeles Times reports, “the Chicano Moratorium ended
 5    in clouds of tear gas before it could start. Following a report that a liquor store had
 6    been robbed, L.A. County Sheriff’s deputies took action against the crowd. When
 7    the tear-gassing and shooting were all said and done, three people were dead.
 8    Among them: L.A. Times columnist and KMEX news director Ruben Salazar, shot
 9    in the head with a tear gas canister.”1
10          4.     The LASD’s message is chilling, and it is intolerable. For at least the
11    last 50 years, the LASD has delivered it repeatedly. Unfortunately, there is every
12    indication that occasions will arise in the future in which they will do so again, so
13    long as they are allowed to operate within and perpetuate this same culture of
14    impunity. In the aftermath of the shooting of Jacob Blake in Wisconsin and the
15    subsequent vigilante murders committed by Kyle Rittenhouse at one of the ensuing
16    protests in Kenosha, Wisconsin, the LASD has once again deployed excessive and
17    unlawful force in response to peaceful protests. Indeed, since this action was initially
18    filed, the LASD has continued to deploy so called “less-lethal” weapons in the form
19    of rubber bullets, pepper balls and tear gas against peaceful protesters without
20    justification. (See Dkt. ## 13-4, 18-1, 25-1, and 25-2.) The LASD, led by Sheriff
21    Villanueva, has ramped up the use of excessive force against protesters and has gone
22    so far as to target journalists and legal observers who are exercising their First
23    Amendment rights.
24          5.     Plaintiffs therefore seek to hold the LASD accountable for these recent
25    abuses and, just as importantly, to ensure that similar abuses will not, under any
26
27    1
        Miranda, Carolina, A ‘CATALYTIC MOMENT’ for ART AND CULTURE, Los
28    Angeles Times, (August 23, 2020), available at https://www.latimes.com/projects
      /chicano-moratorium/chicano-moratorium-catalytic-moment-la-art/.

                                      2
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
     Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 4 of 55 Page ID #:966




 1    circumstances, be inflicted on peaceful protesters in the future. On July 6, 2021, this
 2    Court entered a Preliminary Injunction to curtail the LASD’s improper use of non-
 3    lethal weapons against peaceful protesters. (Dkt. # 58).       In this action, Plaintiffs
 4    seek the issuance of a Permanent Injunction against the LASD. Plaintiffs also to
 5    obtain compensation for themselves and for the numerous putative class members
 6    subjected to excessive force and other civil rights violations by the LASD during the
 7    many protests that have taken place since the George Floyd murder in May 2020.
 8       II.        JURISDICTION AND VENUE
 9             6.     This Court has subject matter jurisdiction over the Plaintiffs’ claims
10    pursuant to 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1343 (civil rights
11    jurisdiction). This Court has jurisdiction to issue declaratory or injunctive relief
12    pursuant to 28 U.S.C. §§ 2201 and 2202 and Federal Rule of Civil Procedure
13    57. This Court has supplemental jurisdiction over Plaintiffs’ claims under California
14    law pursuant to 28 U.S.C. § 1367.
15             7.     Venue is proper in the Central District of California pursuant to 28
16    U.S.C. § 1391, as all Defendants reside in, and events giving rise to the claims herein
17    occurred in, the Central District of California.
18      III.        PARTIES - PLAINTIFFS
19             A.     Pan Pacific Park Incident on May 30, 2020
20             8.     Plaintiff Matthew Nielsen (age 19) participated in the demonstration
21    that began at Pan Pacific Park on May 30, 2020. He marched with the crowd through
22    the neighborhoods in the Fairfax area, and sometime in the late afternoon, about
23    5:30-6:30 p.m., on Beverly Boulevard near Stanley Street, he was shot with rubber
24    bullets and teargassed by a line of LASD deputies in full riot gear on the street,
25    suffering severe bruising and contusions.
26             B.     Grand Park Incident on June 3, 2020
27             9.     Plaintiff Sebastian Militante, who participated in a peaceful protest in
28    Grand Park, was wrongfully arrested and detained in zip ties on a bus for several


                                      3
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
     Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 5 of 55 Page ID #:967




 1    hours. LASD deputies ordered Sebastian to sit right next to other arrested protesters
 2    on the bus without appropriate social distancing. Sebastian (a gender-fluid female)
 3    was searched by a female officer, who ran her hand over Sebastian’s genitals.
 4          10.    Plaintiff Krizia Berg was falsely arrested for failure to disperse on June
 5    3, 2020, while peacefully protesting in Grand Park, and was detained in cuffs for
 6    several hours by LASD deputies and held in a bus without appropriate social
 7    distancing from other protesters.
 8          11.    Plaintiff Travis Wells was wrongfully arrested and detained by LASD
 9    deputies for several hours for peacefully protesting in Grand Park on June 3, 2020.
10    He was kept in painful zip ties and ordered to sit on an unsafe, crowded bus until he
11    was eventually released early the next morning. While Travis was held in a line with
12    other protesters for about 30 minutes prior to being ordered on to the bus, a younger
13    deputy was openly derogatory, calling them “punks” and telling them they were
14    wasting their time and causing trouble for no reason. The deputy pulled down
15    Travis’s face mask and the face mask of the person next to him, and said, “If you’re
16    here to get attention, you might as well be identified.” The deputy was not wearing
17    a mask and told other deputies to take off the detained protesters’ masks. Travis felt
18    like he was being targeted for being Black because he did not see this happen to any
19    white protesters – only to a group of people of color. Travis was put on the bus in a
20    crowded cell. There were at least 20 people in the back – two people to a row. One
21    protester who was already on the bus told him that a transgender woman was
22    detained with the male protesters. Travis and the other protesters remained on the
23    bus for another hour until, around 1:30 a.m., when they were driven a short distance.
24    They then waited for almost two hours to be processed. By the time Plaintiff Wells
25    was eventually released, his hands were swollen and purple, and his thumb was
26    twitching.
27          12.    Plaintiff Christian Monroe was protesting at Los Angeles City Hall
28    around 8:00-9:00 p.m. He was wrongfully arrested by LASD deputies in Grand Park


                                      4
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
     Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 6 of 55 Page ID #:968




 1    sometime after 11:00 p.m. The deputy who arrested him grabbed him by his belt
 2    and his pants, to pull him away from the group. He then began searching Christian
 3    very aggressively, grabbing his genitals and rear end during the arrest. The deputy
 4    also yanked Christian’s mask around his neck and ripped it off. Plaintiff Monroe was
 5    detained in handcuffs until he was cited and released approximately four hours later,
 6    at around 3:30 a.m.
 7          C.     Compton Incident on June 21, 2020
 8          13.    Plaintiff Shakeer Rahman attended the march and rally on Sunday,
 9    June 21, 2020, from Gardena to Compton, supporting the family of Andres
10    Guardado, an 18-year-old whom LASD deputies had fatally shot in the back three
11    days earlier. During the rally, an LASD deputy either hit or shot Shakeer on the side
12    of his head with a tear gas grenade. The tear gas powder exploded in his hair,
13    blanketing his face. He struggled to breathe and could barely see for several minutes.
14    The protest had been peaceful prior to the deputies’ attack, and Shakeer was simply
15    standing in place when he was hit. No protesters around him had weapons, threw
16    anything at the police, or were close enough to the deputies to touch them.
17          14.    When the grenade exploded in Shakeer’s hair, he immediately began to
18    run and his ears were ringing from the explosion. As he ran, he felt a searing pain
19    in his throat with every breath. He was uncontrollably coughing and spitting. He
20    kept trying to open his eyes to see where he was going but his eyes burned with a
21    severe stinging pain. At most, he could peek a little through the pain to make sure
22    he did not run into anything.
23          15.    Plaintiff Devon Young also participated in the peaceful march and
24    protest of the Andres Guardado killing in Compton. After the march, although she
25    was engaging in peaceful, lawful conduct, she was tear gassed and pepper balled by
26    LASD deputies. During a speech, a protester suddenly yelled that LASD deputies
27    were shooting at a smaller, more dispersed group of protesters. She ran toward the
28    scene and hid behind a wall while trying to film the events. Eventually, LASD


                                      5
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
     Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 7 of 55 Page ID #:969




 1    deputies noticed her and another female protester hiding behind the wall. They
 2    pointed a gun at them and told them to move. The deputies forced them to exit
 3    through the line of fire and tear gas. She inhaled so much gas that she could not
 4    breathe or see for several minutes, and experienced intense burning in her eyes and
 5    face. Volunteer medics helped her flush water into her eyes until Devon was able to
 6    see again. She stayed until LASD forced her and other protesters off the property.
 7    Plaintiff Young at no time heard an order to disperse or the declaration of an
 8    unlawful assembly.
 9          16.    Plaintiff Noelani del Rosario-Sabet was wrongfully arrested and
10    detained by LASD deputies for failure to disperse at the Compton demonstration on
11    June 21, 2020, in support of the Andres Guardado family. While peacefully
12    protesting, she was arrested by LASD deputies who did not wear masks to prevent
13    COVID-19 transmission despite the Governor’s order to wear masks while outside.
14    Noelani at no time heard an order to disperse or the declaration of an unlawful
15    assembly. LASD deputies detained Plaintiff Del Rosario-Sabet in handcuffs, in a
16    van with several other protesters, without proper distancing. She witnessed LASD
17    deputies refuse to allow Grace Bryant, a protester detained in the same van, to use
18    the restroom, causing Bryant to urinate in the van. All of the protesters were forced
19    to remain in the van after Bryant had urinated.
20          17.    Plaintiff Emanuel Padilla was shot multiple times with pepper balls
21    and rubber bullets or foam rounds during the demonstration in Compton on June 21,
22    2020, suffering injuries. LASD deputies also threw a tear gas canister at his
23    feet. Since the filing of the original complaint, Plaintiff Padilla attended numerous
24    peaceful demonstrations, including on September 5, 7, 8, 11, 19 and 25, 2020, during
25    which LASD deputies and employees interfered with the rights of plaintiffs others
26    to engage in lawful actions including protesting, observing and/or video recording
27    of protests and police actions.
28


                                      6
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
     Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 8 of 55 Page ID #:970




 1          18.    Plaintiff Austin Tharpe was tear gassed by LASD deputies during the
 2    demonstration in Compton on June 21, 2020. LASD deputies also wrongfully
 3    arrested him for failure to disperse, a misdemeanor.
 4          19.    Plaintiff James Butler was shot with pepper balls multiple times by
 5    LASD deputies during the demonstration in Compton on June 21, 2020. LASD
 6    deputies also arrested him for failure to disperse, a misdemeanor.
 7          20.    Plaintiff Linda Jiang was shot with pepper balls by LASD deputies
 8    during the demonstration in Compton on June 21, 2020. Since the filing of the
 9    original complaint, Plaintiff Jiang attended other peaceful demonstrations, including
10    ones on August 25 (downtown) September 6, 2020 (South LA) as well as on or about
11    September 5, 7, 8, 11, 19 and 25, 2020 during which LASD deputies and employees
12    used excessive force against peaceful protesters and interfered with the rights of
13    plaintiffs and others to engage in lawful actions including protesting, observing
14    and/or video recording of protests and police actions.
15          21.    Plaintiff Grace Bryant was wrongfully arrested and detained by LASD
16    deputies for failure to disperse at the Compton demonstration on June 21, 2020. She
17    was arrested while peacefully protesting, by LASD deputies who did not wear masks
18    to prevent COVID-19 transmission, despite the Governor’s order to wear masks
19    while outside. Grace at no time heard an order to disperse or the declaration of an
20    unlawful assembly. She was detained in a van in handcuffs with several other
21    protesters without proper distancing. LASD deputies refused to allow Grace to use
22    the restroom, forcing her to urinate in the van. All of the protesters were detained in
23    the van by LASD deputies after Grace was forced to urinate in the van. Plaintiff
24    Bryant was also teargassed and/or inhaled dust from pepper balls that were thrown
25    at protesters by LASD deputies.
26          D.     Subsequent incidents
27          22.    Plaintiff Diana Barbadillo was attending a peaceful protest in
28    downtown Los Angeles on August 25, 2020, where she was subjected to excessive


                                      7
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
     Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 9 of 55 Page ID #:971




 1    force by the LASD, including chemical irritants, pepper balls and being injured in
 2    her leg with a projectile. She was also at a peaceful protest on September 5, 2020
 3    near the Sheriff’s Station on Imperial where she was subjected to excessive force by
 4    LASD including pepper balls and chemical irritants including pepper spray. She
 5    was also at a peaceful demonstration in West Hollywood on September 25, 2020
 6    where LASD deputies used excessive force, including pepper balls and flash
 7    grenades, against peaceful protesters. She was subjected to chemical irritants, such
 8    as pepper balls.
 9           23.   Plaintiff Taegen Meyer (aka Christopher White) attended a peaceful
10    protest near the Twin Towers jail on August 25, 2020, where LASD deputies used
11    excessive force against peaceful protesters and in which she was subjected to tear
12    gas.
13           24.   Plaintiff Joseph Mischo was attending a peaceful protest on August 25,
14    2020 near the Twin Towers when LASD used excessive force, including flash
15    grenades and projectiles against peaceful protesters. Plaintiff Mischo was subjected
16    to excessive force by LASD, including being struck by a projectile (pepper ball) in
17    his eye and also stuck with projectiles in his buttocks and elbow. On September 5,
18    2020, Plaintiff Mischo was again subjected to excessive force by the LASD while
19    attending a peaceful protest near the Sherriff’s Station on Imperial, including being
20    hit by pepper balls or similar projectiles.
21           25.   Plaintiff Jillian O’Neil was attending a peaceful demonstration on
22    August 25, 2020 in downtown where she was subjected to excessive force by LASD
23    deputies including being hit with flash grenade which caused injuries to her legs.
24    Plaintiff O’Neil was also attending a peaceful demonstration on September 5, 2020
25    near the Sheriff’s Station on Imperial where LASD deputies used excessive force,
26    including pepper balls (or other projectiles) and tear gas (or other irritants) against
27    peaceful protesters. Plainiff O’Neil also sustained injuries at the September 5, 2020
28    demonstration as she was subjected to tear gas and was hit with projectiles.


                                      8
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 10 of 55 Page ID #:972




 1          26.     Plaintiff Vishal Singh attended a peaceful protest on August 25, 2020
 2   near the Twin Towers where he was subjected to excessive force including tear gas
 3   by LASD deputies who were using excessive force, including projectiles and
 4   chemical irritants against peaceful protesters. He also attended another protest on
 5   June 12, 2021 near the South Los Angeles LASD station where he was subjected to
 6   excessive force including being hit by a pepper ball despite being identified as a
 7   member of the press.
 8          27.     Plaintiff Keyanna Bean (aka Keyanna Smith) and Cliff Smith were
 9   attending a peaceful protest on September 5, 2020 with their minor child when they
10   were subjected to excessive force including tear gas.
11          28.     Plaintiff David Patrick McDonald was attending a peaceful protest on
12   September 5, 2020 when he was subjected to excessive force by the LASD including
13   being hit by rubber bullets or similar projectiles and by CS gas or other chemical
14   irritants.
15          29.     Plaintiff David Ramirez was attending a peaceful protest on
16   September 5 and September 8, 2020 when he was subjected to excessive force by
17   the LASD including being hit by rubber bullets, pepper balls and/or similar
18   projectiles.
19          30.     Plaintiff Imorie Recio was attending a peaceful protest on September
20   7 when she was subjected to excessive force by the LASD including being hit by
21   rubber bullets, stinger grenades, pepper balls and/or similar projectiles.
22          31.     Plaintiff Jessica Rogers was attending a peaceful protest on September
23   5 when she was subjected to excessive force by the LASD including being hit by a
24   rubber bullet or similar projectile.
25          32.     Plaintiff Asa Juleff was attending a peaceful protest on September 25,
26   2020 in West Hollywood when he was subjected to excessive force by the LASD
27   including being shot with pepper balls or similar projectiles and chemical agents.
28


                                     9
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 11 of 55 Page ID #:973




 1       IV.         PARTIES-DEFENDANTS
 2             33.     Defendant County of Los Angeles is a municipal corporation duly
 3   organized and existing under the Constitution and laws of the State of California.
 4   The LASD is a local government agency of Defendant County of Los Angeles. All
 5   actions of the LASD are the legal responsibility of the County of Los Angeles.
 6             34.     Defendant Sheriff Alex Villanueva, is and was, at all times relevant to
 7   this action, the LASD Sheriff and a policymaker for the Sheriff’s Department. He
 8   is sued in both his individual and official capacities.
 9             35.     Defendant Villanueva, in response to footage of LASD deputies firing
10   so-called “less-lethal” projectiles from a vehicle at fleeing protesters, publicly stated
11   that he “expects” deputies to deploy such projectiles, which include rubber bullets,
12   rubber batons, and pepper balls, during protests.2 While he is quoted as saying that
13   these weapons are “designed to get someone’s attention without injuring them,” he
14   and the Sheriff’s Department are aware the high risk of injury these weapons pose.
15             36.     Furthermore, a press release from the Sheriff’s Department states that
16   Defendant Villanueva was in charge of the protest-related curfews imposed at the
17   start of the protests; these curfews were used to arrest many of the protesters in Los
18   Angeles during the first weeks of the protest movement.3
19
20
21
     2
22     KTLA 5, Video Shows Deputies Shooting Fleeing Protestors with pepper balls in
     Hollywood, (June 3, 2020), https://ktla.com/news/local-news/video-shows-
23   deputies-shooting-fleeing-protesters-with-pepper-balls-in-hollywood/ (last visited
24   Aug. 27, 2020); KTLA 5, L.A. County Sheriff Villanueva on the recent protests in
     Los Angeles, (June 3, 2020), https://ktla.com/morning-news/l-a-county-sheriff-
25
     villanueva-on-the-recent-protests-in-los-angeles/ (last visited Aug. 27, 2020).
26   3
       Press Release from LASD, Sheriff orders County-Wide Curfew for Los Angeles
27   County, (June 3, 2020), https://lasd.org/sheriff-orders-county-wide-curfew-for-la-
     county/ (“At the direction of Sheriff Alex Villanueva, and until further notification,
28
     a county-wide curfew was imposed.”) (last visited Aug. 27, 2020).

                                       10
           SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 12 of 55 Page ID #:974




 1         37.    Plaintiffs are informed, believe, and thereupon allege that Does 1
 2   through 10 were the agents, servants, and employees of Defendant County of Los
 3   Angeles and/or the LASD. Plaintiffs are ignorant of the true names and capacities
 4   of Defendants sued herein as Does 1 through 10, inclusive, and therefore sue these
 5   Defendants by such fictitious names. Plaintiffs will amend this Complaint to allege
 6   their true names and capacities when ascertained. The individual Doe Defendants
 7   are sued in both their individual and official capacities.
 8         38.    Plaintiffs are informed, believe, and thereupon allege that at all times
 9   relevant hereto Does 1 through 10, in addition to the named Defendants, are
10   responsible in some manner for the damages and injuries alleged herein.
11         39.    A number of incidents have been reported, at times relevant to this
12   action, where unknown LASD deputies used excessive force, participated in
13   unlawful arrests, or perpetuated unconstitutional conditions of detention.
14         40.    LASD deputies fired less-lethal weapons, without warning and in close
15   range, on peaceful protesters in Compton on June 21, 2020. Prior to that incident,
16   LASD Deputies were filmed shooting fleeing protesters with pepper balls in
17   Hollywood. 4 In Lakewood, LASD deputies used tear gas on a large group of
18   protesters.5 An LASD spokesperson has acknowledged that the LASD’s widespread
19
20
21
22
23   4
       KTLA 5, Video Shows Deputies Shooting Fleeing Protestors with pepper balls in
24   Hollywood, (June 3, 2020), https://ktla.com/news/local-news/video-shows-
     deputies-shooting-fleeing-protesters-with-pepper-balls-in-hollywood (last visited
25
     Aug. 27, 2020).
26   5
       The Eastsider LA, Saturday protests underway across Los Angeles and Orange
27   counties, (June 6, 2020), https://www.theeastsiderla.com/saturday-protests-
     underway-across-los-angeles-and-orange-counties/article_3e05daf0-a816-11ea-
28
     923e-53dff702c33e.html (last visited Aug. 27, 2020).

                                     11
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 13 of 55 Page ID #:975




 1   involvement in the May/June protests resulted in deputies firing a sufficient amount
 2   of non-lethal ammunition to warrant a resupply to the Sheriff’s Department.6
 3         41.    LASD, through its deputies and other employees and supervisors,
 4   participated in unlawful arrests throughout Los Angeles where protesters charged
 5   with infractions or misdemeanors were taken into custody in violation of California
 6   Penal Code §§ 853.5, 853.6. Further, LASD buses were used to detain protesters
 7   under unconstitutional conditions. Protesters wrists were bound in zip tie restraints
 8   in a manner tight enough to leave lasting marks and injuries. LASD then transported
 9   protesters to far-away locations and released them in the middle of the night, while
10   Sheriff Villanueva’s own curfew was in effect. While they were detained on the
11   buses, LASD did not provide protesters water or access to bathroom facilities,
12   despite their repeated complaints.
13         42.    While in detention on LASD buses, Plaintiffs were kept in close and
14   unventilated quarters, which exposed them to an increased risk of COVID-19. As
15   administrators of the Los Angeles County Jail system, Sheriff Villanueva and the
16   LASD were and are aware of the health risks posed by the highly communicable
17   nature of the coronavirus that causes COVID-19 and the risk of serious harm it poses
18   to exposed individuals. Nonetheless, Defendants knowingly and with deliberate
19   indifference detained, or authorized and approved the detention of Plaintiffs and
20   other protesters in conditions which increased the likelihood of infection.
21         43.    Plaintiffs are informed, believe, and thereupon allege that at all times
22   relevant hereto Defendants, and each of them, were the agents, servants and
23   employees of the other Defendants and were acting at all times within the scope of
24
25
26   6
      Rainey, James, Police say projectile launchers are safer than other ‘less lethal’
27   alternatives. Injured protesters disagree, Los Angeles Times, (June 12, 2020),
     available at https://www.latimes.com/california/story/2020-06-12/protesters-
28
     complain-about-excessive-force (last visited Aug. 27, 2020).

                                     12
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 14 of 55 Page ID #:976




 1   their agency and employment and with the knowledge and consent of their principal
 2   and employer. At all times Defendants were acting under color of state law.
 3          44.    Plaintiffs are informed, believe, and thereupon allege that the practices,
 4   policies, and customs of the County of Los Angeles and/or the LASD caused the
 5   unlawful action taken against Plaintiffs.
 6          45.     Plaintiffs have timely filed claims for damages with the County of Los
 7   Angeles pursuant to Cal. Govt. Code § 910 on behalf of themselves and the putative
 8   class members. Plaintiffs therefore have duly complied with the requirements of the
 9   Government Claims Act.
10     V.         STATEMENT OF FACTS
11          46.    On May 25, 2020, Minneapolis Police Officer Derek Chauvin
12   murdered George Floyd, suspected of forgery for attempting to use a purported
13   counterfeit $20 bill. Officer Chauvin, along with two other officers, held Mr. Floyd
14   on the ground, handcuffed him behind his back, and ignored Mr. Floyd’s pleas to
15   get off his neck, back and legs and let him breathe. Mr. Floyd died on the street in
16   Minneapolis.
17          47.    On the basis of extensive video by onlookers, security cameras and
18   police body cameras, both Minneapolis law enforcement and prosecutors, as well as
19   the public, concluded that George Floyd was another victim in the long line of those
20   who have died at the hands of police because of deliberate and unlawful tactics.
21          48.    The death of George Floyd sparked an extraordinary wave of protests
22   across the country and the world. In Los Angeles, thousands of people participated
23   in lawful and peaceful protests. Based on the alleged unlawful conduct of a few,
24   Defendants responded to these mass protests with expansive curfews and mass
25   arrests for curfew violation, failure to disperse, unlawful assembly, failure to follow
26   a “lawful” order of an officer, and similar misdemeanors and infractions, all
27   designed to punish protesters. Defendants also routinely used dangerous dispersal
28   techniques on peaceful crowds, including the use of rubber or foam bullets,


                                    13
        SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 15 of 55 Page ID #:977




 1   flashbangs, pepper balls, and other irritants, causing serious injuries. The routine
 2   and undifferentiated use of such widespread arrest and dispersal tactics impinged the
 3   protesters’ right to engage in protected expressive activity in public spaces without
 4   preemption and curtailments.
 5         49.    LASD works in concert with other law enforcement agencies around
 6   the county, including the Los Angeles Police Department (“LAPD”), assisting those
 7   agencies during times of civil disturbance. Specifically, LASD coordinated with
 8   LAPD in their unlawful response to the Pan Pacific Park (May 30, 2020) and Grand
 9   Park (June 3, 2020) protests, among others.
10         50.    LASD has a record of excessive force and has used excessive force
11   against peaceful protests in other instances since the start of the 2020 Black Lives
12   Matters protests in May. LASD also knew or should have known that its aggressive
13   suppression tactics and punitive, retaliatory actions against peaceful protesters were
14   unlawful and unconstitutional.
15         51.    On information and belief, as well as the well-documented reports of
16   their practices at the recent protests, LAPD and LASD have repeatedly deployed
17   unlawful, coordinated tactics to suppress and “punish” peaceful protesters in order
18   to chill constitutionally protected expressive activity and deter future instances of
19   such activity.
20         A.     Pan Pacific Park (May 30, 2020)
21         52.    On May 30, 2020, a Black Lives Matter demonstration/rally took place
22   starting at 12:00 p.m. in Pan Pacific Park in the Fairfax area of Los Angeles. It was
23   attended by several thousand demonstrators. After it ended, many of the participants
24   continued peaceful protests, marching throughout the Fairfax area. Some protesters
25   were closer to the Grove shopping center, and others were further north along
26   Beverly and other streets.
27         53.    Various pockets of demonstrators moved throughout the region, some
28   on the sidewalks, and others spilled out into and took over the streets. The


                                     14
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 16 of 55 Page ID #:978




 1   demonstrators moved at will, although at times they were blocked or corralled and
 2   contained (e.g. “kettled”) by various police agencies, in particular the LAPD.
 3   However, due to the sheer mass of the crowds, which continued growing through
 4   the afternoon and evening, other law enforcement agencies, including the LASD,
 5   moved into the area and assisted with crowd control.
 6         54.    Officers were mostly wearing riot gear and brandishing weapons,
 7   including lethal and less-lethal armaments. At various points, demonstrators were
 8   fired upon with various less-lethal munitions, including rubber bullets and tear gas.
 9         55.    Throughout the demonstration, the LAPD and LAPD coordinated their
10   crowd control operations to use excessive force and unlawfully arrest, detain, and
11   search peaceful protesters, with the LAPD controlling certain intersections or areas,
12   while the LASD controlled others. Similar to the manner in which their tactical
13   deployment was coordinated, the aggressive and unlawful response of the LASD
14   was consistent with, and sent the same message as, that of the LAPD. Essentially,
15   protesters were to be punished.
16         56.    Plaintiff Matthew Nielsen (age 19) participated in the demonstration
17   that began at Pan Pacific Park on May 30, 2020. He marched with the crowd through
18   the neighborhoods in the Fairfax area, and sometime in the late afternoon, about
19   5:30-6:30 p.m., on Beverly Boulevard near Stanley Street, he was shot with rubber
20   bullets and gassed by a line of LASD deputies in full riot gear on the street, and also
21   from above by LASD deputies on the roof tops of the surrounding buildings. At the
22   time he was shot, Nielsen was trying to give water to another protester who had also
23   been maced or tear gassed by LASD or LAPD. Nielsen looked up at the LASD
24   deputies on the roof and spread his arms to show he was unarmed. LASD deputies
25   merely laughed at Nielsen and fired at him. Nielsen was struck in the shoulder, chest,
26   and upper thigh, suffering severe bruising and contusions, and made it to safety only
27   with great difficulty because he was so overcome by the gas that he almost vomited.
28


                                    15
        SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 17 of 55 Page ID #:979




 1         B.      Grand Park Protest (June 3)
 2         57.     In the afternoon of June 3, 2020, several thousand supporters of Black
 3   Lives Matter participated in a large demonstration on Spring Street in front of Los
 4   Angeles City Hall, protesting the murder of George Floyd in Minnesota. Because
 5   of the size of the crowd, the demonstrators spilled out down the street north to
 6   Temple Street, and south to First Street. Protesters occupied different and disparate
 7   groupings, some forming marches that circled the block as they chanted slogans.
 8         58.     The bulk of the protesters occupied Spring Street in front of City Hall,
 9   and many congregated in Grand Park across the street, which is owned by the County
10   of Los Angeles and is accordingly patrolled by LASD deputies. The positioning of
11   the demonstrators was fluid, moving back and forth between Spring Street and
12   Grand Park.
13         59.     The demonstration, while loud and boisterous, was peaceful.              No
14   disturbances of any kind marred the atmosphere. The police presence, both from
15   LASD and LAPD, was heavy and obvious. Both were replete with riot gear of all
16   types, including rifles that fired rubber bullets and other less-lethal projectiles.
17         60.     At about 9:30 p.m., officers began pushing the crowds of people back.
18   Some were forced onto the County property at Grand Park, others were kettled in
19   different directions. In Grand Park, demonstrators who attempted to leave were
20   blocked from exiting by LAPD officers. Many demonstrators expressed confusion
21   and frustration about not being permitted to leave. At approximately 10:00 p.m.,
22   deputies from LASD began pushing a large group of demonstrators into a small
23   pocket. They announced they were going to begin arresting people. Demonstrators
24   tried unsuccessfully to leave the area, but were kettled in by LASD deputies and
25   prevented from exiting. Elsewhere, LAPD officers were kettling other groups of
26   protesters, seemingly evincing a coordinated effort to detain, if not arrest, as many
27   people as possible.
28


                                     16
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 18 of 55 Page ID #:980




 1         61.    The process was chaotic. One demonstrator was zip-tied, but was then
 2   allowed to roam freely. He drifted into the mass of demonstrators and someone cut
 3   off his zip ties. Demonstrators complained of being arrested without an opportunity
 4   to leave, to no avail. LASD deputies applied zip ties too tightly in some instances,
 5   inflicting great pain. Demonstrators complained of the tight zip ties, again to no
 6   avail. Complaints were universally ignored by the deputies. At one point, LASD
 7   deputies concentrated on zip-tying only White people, then singled out African
 8   American demonstrators for more aggressive treatment, including tighter zip ties.
 9   Many LASD deputies expressed negative comments about the demonstrators,
10   calling them punks and outside agitators. Many of the demonstrators were subjected
11   to extremely intrusive and unwarranted searches by LASD deputies, including the
12   fondling of genitals, and touching females’ breasts by searching underneath their
13   clothing. Several transgender or gender fluid people were subjected to intrusive
14   body searches by LASD deputies of the opposite gender. Searches were random and
15   appeared punitive and demeaning in nature. LASD deputies also deliberately
16   removed the protective masks of some of the demonstrators, exposing them to
17   possible COVID-19 infection.
18         62.    Despite the COVID-19 pandemic, protesters were then loaded onto
19   buses in close quarters, where they were held for hours, then transported to disparate
20   locations before release. Demonstrators were arrested primarily for refusal to
21   disperse, a misdemeanor violation, without regard to California law mandating a cite
22   and release procedure. Protests of mistreatment were met with punitive measures
23   such as tightened zip ties and isolation in individual cells on the buses.
24         63.    Despite arrests beginning at about 10:00-10:30 p.m., demonstrators
25   were not released until 3:00-3:30 a.m. or later, well after the curfew that was then in
26   effect had begun. Arrestees were held for an average of five hours, and after release,
27   were forced to walk or find alternative transportation back to their vehicles.
28


                                     17
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 19 of 55 Page ID #:981




 1          C.      Compton Protest (June 21)
 2          64.     On June 18, 2020, LASD deputies shot and killed Andres Guardado, an
 3   eighteen-year-old Latino man from Gardena. This was the second killing by the
 4   LASD in two days: Terron Jammal Boone had been shot and killed by LASD
 5   deputies on June 17, 2020 in front of a seven-year-old girl.
 6          65.     In response to these killings, hundreds of members of the local
 7   community came together to demand transparency from the LASD. No footage had
 8   been released of either incident, and a hold had been placed on Guardado’s autopsy
 9   results.     These protesters gathered on Father’s Day to hear speeches from
10   Guardado’s father and cousin, as well as family members of others killed by law
11   enforcement. The group marched over three miles, from Redondo Boulevard in
12   Gardena, where Guardado was killed, to the Compton Civil Complex where LASD’s
13   office is located.
14          66.     By 2:15 p.m., several hundred protesters had gathered to march the
15   roughly three miles to the Compton Complex containing the Sheriff’s station. During
16   the march, at least one LASD helicopter flew over the protesters. Upon arrival at
17   the Complex, the protesters were met with metal barriers and deputies in full riot
18   gear on multiple sides of the plaza. Protesters, listening to speeches and demanding
19   that LASD release the tape of Guardado’s killing, were monitored by a LASD
20   helicopter from above. A voice from the helicopter called the protesters
21   “troublemakers” and “outsiders,” saying they were not welcome in Compton and
22   they should leave so their children didn’t get hurt.7
23
24
25   7
       Levin, Nicole, LA Sheriff’s Department Attacks Protesters in Compton, Medium,
26   (June 23, 2020), https://knock-la.com/la-sheriffs-department-attacks-protesters-
27   compton-732bcd93c0c8 (last visited Aug. 27, 2020);
     https://twitter.com/fajardonews/status/1274869206295515136 (last visited Aug.
28
     27, 2020).

                                     18
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 20 of 55 Page ID #:982




 1         67.    By around 5:00 p.m., a group of roughly 100 protesters remained in the
 2   plaza, holding signs and chanting phrases like “release the tape” at the line of
 3   deputies behind a barricade. Without any provocation or warning, LASD deputies
 4   began to fire less-lethal rounds into the crowd at close range, less than twenty feet:
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                    19
        SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 21 of 55 Page ID #:983




 1   See https://twitter.com/LATACO/status/1274874827786997761 (depicting the
 2   unprovoked attack in a two-minute video).8 These rounds included pepper balls and
 3   flashbangs, as well as cannisters of pepper spray and tear gas.9 Fleeing protesters
 4   were injured, as well as medics assisting the wounded and media personnel
 5   documenting the event. KPCC reporter Josie Huang reported that she herself was
 6   teargassed. 10 There are conflicting reports over whether rubber bullets or foam
 7   rounds were used, but multiple protesters suffered injuries from projectiles fired by
 8   the deputies. Several protesters with their hands up were shot directly in the back,
 9   and those assisting injured attendees were themselves struck by rounds. LASD
10   deputies continued to fire indiscriminately into the crowd after protesters began to
11   disperse, striking protesters who struggled to flee through the narrow passage.
12         68.    After this initial group was forcibly dispersed, an even smaller group of
13   protesters returned to the spot to continue to chant and hold up signs. At one point,
14   a water bottle was thrown from the smaller group toward the deputies, striking the
15   metal barricade instead. Despite there being only approximately ten individuals near
16
17   8
       See also, e.g., Chavez, Aida, After Killing of 18-Year-Old Andres Guardado, LA
18   Protestors Struggle Against the Limits of Police Reform, The Intercept, (June 25,
19   2020, https://theintercept.com/2020/06/25/andres-guardado-los-angeles-police (last
     visited Aug. 27, 2020); ABC 7, Pepper balls deployed at march over Garden
20   deputy-involved fatal shooting, (June 22, 2020), https://abc7.com/gardena-deputy-
21   involved-shooting-compton-sheriff-protest-police-brutality/6259240/ (last visited
     Aug. 27, 2020); https://twitter.com/josie_huang/status/1274860188898430976
22
     (posting videos) (last visited Aug. 27, 2020); https://twitter.com/JenaeLien/
23   status/1275238292045180928 (posting photographs) (last visited Aug. 27, 2020).
     9
24     https://twitter.com/LATACO/status/1274874827786997761 (last visited Aug. 27,
     2020); https://www.instagram.com/p/CBy8iWXBo5G (last visited Aug. 27, 2020);
25
     https://twitter.com/josie_huang/status/1274859389921267713 (last visited Aug. 27,
26   2020); https://twitter.com/desertborder/status/1274857566091149313 (last visited
27   Aug. 27, 2020).
     10
        https://twitter.com/josie_huang/status/1274860188898430976 (last visited Aug.
28
     27, 2020).

                                     20
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 22 of 55 Page ID #:984




 1   the barricade, deputies fired additional flashbangs into the back of the crowd. At no
 2   point did deputies attempt to contain or isolate any particular protester(s) they
 3   deemed to be threatening, choosing instead to fire indiscriminately at all those
 4   remaining, even those at a significant distance away. No orders to disperse were
 5   given until some fifteen minutes after the initial incident, when the Sheriff’s
 6   Department helicopter announced that the gathering was an unlawful assembly.
 7          69.   News sources report that between six and ten individuals were seized
 8   at the protest, and LASD’s own records show that at least two individuals were
 9   arrested for protest-related behavior in Compton that day.11
10          70.   Protesters reported that deputies opened fire without warning and
11   LASD issued their initial dispersal order fifteen minutes after the munitions were
12   fired. Those fleeing the clouds of pepper spray, tear gas, foam rounds and “less-
13   lethal” munitions further cleared the Complex, as Sheriff’s Department members
14   made several arrests. According to one reporter: “A group of protesters were arrested
15   that were standing in front of the police line that had very few people. When we ran
16   over to record what they were doing, the cops fired at us indiscriminately.”12
17
18   11
        Daily Breeze, https://www.dailybreeze.com/2020/06/22/arrests-made-at-
19   compton-protest-over-andres-guardados-death-near-gardena/ (less than 10
     arrested) (last visited Aug. 27, 2020); CBS 2 L.A., at 2:30, Protestors, Deputies
20
     Clash During Demonstrations Against LASD Shooting of 18-Year-Old Andres
21   Guardado, (June 21, 2020), https://www.youtube.com/watch?v=nzveuJttTJQ (7
22   arrested, cited, and released) (last visited Aug. 27, 2020); Fox 11, March for
     security guard killed by LA County sheriff deputies was peaceful, until the end,
23   (June 22, 2020), https://www.foxla.com/news/march-for-security-guard-killed-by-
24   la-county-sheriff-deputies-was-peaceful-until-the-end (crew saw at least 6 people
     placed in handcuffs) (last visited Aug. 27, 2020); see also http://shq.lasdnews.net/
25
     CrimeStats/CAASS/desc.html (providing relevant department records, specifically
26   entry numbers 19294617 and 19294604) (last visited Aug. 27, 2020).
27
     12
        Levin, Nicole, LA Sheriff’s Department Attacks Protesters in Compton, Medium,
     (June 23, 2020), https://knock-la.com/la-sheriffs-department-attacks-protesters-
28
     compton-732bcd93c0c8 (last visited Aug. 27, 2020).

                                      21
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 23 of 55 Page ID #:985




 1         71.    According to protesters, LASD deputies gave no warning prior to their
 2   use of “less-lethal” munitions. People were running away, eyes red from tear gas
 3   and pepper balls, throats burning. Community medics quickly tended to the wounded,
 4   while LASD deputies paused for a few moments before firing more rounds as gutsy
 5   protesters regrouped and continued to approach the line of LASD deputies.
 6         72.    In addition to pepper spray and pepper balls, LASD deputies shot
 7   rubber bullets and threw flash grenades that were loud and disorientating. Reporters
 8   and medics alike were teargassed and shot at with pepper balls, foam rounds and/or
 9   rubber bullets.   Around 5:25 p.m., LASD deputies arrested a small group of
10   protesters (who were kneeling) near the adjacent fence where the speakers had
11   been. The protesters were peaceful and not near the fence where LASD deputies
12   were shooting, so it is unclear why they were targeted for arrest. Around 6:30 p.m.,
13   LASD deputies marched in a line to push remaining protesters toward the sidewalk
14   away from City Hall and the LASD station. LASD deputies gave dispersal orders
15   at this time. At least one protester who refused to move to the sidewalk was arrested
16   by LASD deputies.
17         D.     Additional Protests
18         73.    On numerous other occasions, including August 25 and 27, September
19   5, 7, 8, 9, 11, 19 and 25, 2020 and June 12, 2021, the LASD, under the direction of
20   Sheriff Villanueva, has continued to engage in a pattern and practice of using
21   excessive force and retaliation against peaceful protesters, including against
22   designated legal observers and reporters, who were not a threat to others were not
23   given sufficient warnings and time to disperse before such dangerous weapons,
24   which can cause permanent damage, were deployed.
25         74.    Furthermore, on September 11, 2020, a press conference was called by
26   the National Lawyers Guild at which numerous demonstrators gave speeches about
27   the most recent mistreatment of demonstrators. Although the event took place in the
28   middle of the day and merely comprised a small contingent of speakers and reporters,


                                    22
        SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 24 of 55 Page ID #:986




 1   the LASD responded by activating about 30 deputies, dressed in riot gear and
 2   brandishing less-lethal weapons, who kettled the group with the use of a “slinky”
 3   barricade in an obvious effort to intimidate those who would speak out against
 4   LASD misconduct.13
 5          75.   Plaintiffs contend that employees of the LASD acted unlawfully and
 6   used excessive force against plaintiffs and other non-violent protesters on numerous
 7   occasions including, without limitation, August 25, September 5 through September
 8   11, 2020 at demonstrations near the South Los Angeles Sheriff Station on Imperial
 9   Highway; as well as at other demonstrations in response to police violence including
10   ones on September 19 and September 25, 2020 in West Hollywood and one on June
11   12, 2021 near the South Los Angeles LASD station, during which LASD deputies
12   fired pepper balls and/or other less lethal weapons at peaceful protesters Plaintiffs
13   further contend that employees of LASD have interfered with the rights of plaintiffs
14   and others to engage in lawful actions including protesting, observing and/or video
15   recording of protests and police actions by use of force, intimidation, threats and/or
16   coercion.
17          E.    The LASD Willfully Violated the Rights of Plaintiffs and Other
18                Peaceful Protesters to Send a Message.
19          76.   California Penal Code § 409, which defines an unlawful assembly, has
20   repeatedly been construed to require a showing of imminent violence that so
21   permeates a lawful expressive activity permitting law enforcement to curtail the
22   rights of all demonstrators. Facts justifying the declaration of an unlawful assembly
23   order anywhere, let alone throughout the County, in advance of any expressive
24   activity, did not exist. Instead, Sheriff Villanueva announced an unlawful assembly
25
26   13
       Leila Miller, Alene Tchekmedyian, Deputies in riot gear surround peaceful
27   news conference related to Kizzee shooting, LA Times website (Sept. 11, 2020),
28   https://www.latimes.com/california/story/2020-09-11/deputies-in-riot-gear-
     peaceful-press-conference-related-to-kizzee-shooting.

                                      23
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 25 of 55 Page ID #:987




 1   without adequate notice and unlawfully employed indiscriminate, untargeted use of
 2   force, in an attempt to silence protesters and discourage future protests. During at
 3   least one incident, LASD deputies gave no warning or announcement of unlawful
 4   activity prior to their indiscriminate use of force against non-violent protesters.
 5         77.    LASD deputies transported hundreds of peaceful protesters to jails and
 6   make-shift detention sites throughout the County. LASD held many of those
 7   arrested on buses for extended periods of time before being off-loaded into garages,
 8   parking lots, or stadiums to be cited and released. Because there was no plan for
 9   processing mass arrests, many arrestees were held on the buses and driven around
10   the County for long periods of time in close contact in unventilated buses –
11   handcuffed and without any bathroom access – while the LASD attempted to locate
12   a place where they could be processed and released. As a result, arrestees for
13   infractions and misdemeanors were driven to far distant locations in the County and,
14   after processing, released in the middle of the night without their property and with
15   no way to get home, all the while being out during a time of Sheriff Villanueva’s
16   own curfew and risking re-arrest if detained again by LASD or other law
17   enforcement agencies. Notably, any public transit or ride-sharing options that might
18   have been available posed significant risk to arrestees during the COVID-19
19   pandemic.
20         78.    Throughout the time they were arrested and held in LASD custody,
21   Plaintiffs were handcuffed tightly behind their backs and denied food, water, and
22   access to bathroom facilities, resulting in many arrestees urinating on themselves in
23   the closed buses. All arrestees, regardless of the alleged crime, were unnecessarily
24   and unreasonably confined in close, enclosed quarters without any ventilation,
25   dramatically increasing the risk of COVID-19 exposure. It is well known and was,
26   or should have been known to Defendants, that being in closed spaces without
27   vigorous air movement significantly increases the risk of COVID-19 exposure.
28   Moreover, both LASD and Sheriff Villanueva were well aware of the increased risk


                                     24
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 26 of 55 Page ID #:988




 1   of COVID-19 exposure because of 1) LASD’s role in administering the L.A. County
 2   Jail system; 2) the County and LASD’s involvement in mitigation efforts for
 3   COVID-19 for individuals in congregate spaces, including the temporary placement
 4   of unhoused individuals at the County’s recreation centers; and 3) the pending class
 5   action lawsuit against LASD regarding its management of the jail system during
 6   COVID-19.
 7         79.    All members of the Arrest Class (defined in ¶ 98(a)) were held by
 8   LASD in restraint for a minimum of three hours in these excruciatingly painful
 9   conditions from the time they were first handcuffed.          Some class members
10   experienced numbness in their hands, and their requests to loosen the zip ties or
11   remove them went unanswered. Without access to bathrooms, some arrestees were
12   forced to urinate on themselves.
13         80.    The unlawfulness and harm of such handcuffing practices is well-
14   established. The Ninth Circuit has long recognized that tight handcuffs for even
15   relatively short periods of time can cause significant pain and damage. For nearly
16   three decades, if not longer, law enforcement in California have been “on notice that
17   abusive handcuffing can amount to excessive force and no officer could reasonably
18   believe it is proper to fail to assist arrestees who complain that their handcuffs are
19   too tight.” Taylor-Ewing v. City of Los Angeles, No. CV075556GHKJWJX, 2009
20   WL 10681951, at *3 (C.D. Cal. July 31, 2009) (citing Alexander v. County of Los
21   Angeles, 64 F.3d 1315, 1323 (9th Cir. 1995); Meredith v. Erath, 342 F.3d 1057, 1061,
22   1063–64 (9th Cir. 2003); LaLonde v. County of Riverside, 204 F.3d 947, 960 (9th
23   Cir. 2000); Maley v. County of Orange, 224 Fed. App’x 591, 593 (9th Cir. 2007));
24   see also Palmer v. Sanderson, 9 F.3d 1433, 1436 (9th Cir. 1993) (“Contrary to
25
26
27
28


                                    25
        SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 27 of 55 Page ID #:989




 1   defendants’ assertion, the use of excessive force by officers in effecting an arrest
 2   was clearly proscribed by the Fourth Amendment at least as early as 1985.”).14
 3          81.   Arrestees were uniformly held under these unlawful conditions of
 4   confinement despite the fact that, to address the COVID-19 pandemic, a $0 bail was
 5   in effect throughout Los Angeles County for any misdemeanor where the bail would
 6   formerly have been less than $50,000. The prolonged detention of the Arrest Class
 7   is even more unjustified in light of the California Penal Code §§ 853.5 and 853.6,
 8   which permits individuals suspected of an infraction or misdemeanor violation to be
 9   cited and released promptly, in the field or after booking, unless one of a limited
10   number of restrictions apply. On information and belief, in this instance the LASD
11   elected to transport every arrestee, regardless of the offense, to a “station” for
12   booking, even though many, if not nearly all, were processed outside of a building
13   and simply cited and released at that location.          This was done to punish
14   demonstrators for their protest activity, an exercise of their First Amendment rights,
15   and to deter future demonstrations.
16          82.   Official LASD policies state that “misdemeanor prisoners shall be
17   released in the field whenever it is reasonable and safe to do so.” Los Angeles
18   Sheriff’s Department Manual of Policies and Procedures (“LASD MPP”) 5-
19   03/115.05. According to this policy, individuals who are not under the influence of
20   alcohol, narcotics or dangerous drugs, and who do not fall into the mandatory and
21   non-release policies defined in 5-03/115.20 should be given a field release following
22   the procedures laid out in 5-03/115.10 “as soon as such person may reasonably and
23
24
25   14
       See generally JJ Payne-James, Restraint Techniques, Injuries, and Death:
26   Handcuffs Encyclopedia of Forensic and Legal Medicine, Volume 4 (December
27   2016), available at https://www.researchgate.net/publication/301776305_
     Restraint_Techniques_Injuries_and_Death_Handcuffs (listing studies of neurology
28
     injuries caused by handcuffing) (last visited Aug. 27, 2020).

                                      26
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 28 of 55 Page ID #:990




 1   safely be released.” LASD MPP 5-03/115.00. All LASD squad cars have the ability
 2   to issue citations and release individuals according to 5-03/115.10.
 3         83.    Defendants detained members of the Arrest Class for several hours, in
 4   many if not most instances, rather than cite and release them in the field as mandated
 5   by Penal Code §§ 853.5 and 853.6. On information and belief, Plaintiffs allege that,
 6   without any individual suspicion that the arrestees would violate the law if released,
 7   Defendants opted to arrest and detain all protesters both to preempt and/or punish
 8   lawful expressive activity, and to deter such activity in the future.
 9         84.    In this instance, Defendants’ failures were exacerbated because the
10   obligation to release those arrested in the field and charged with infractions or
11   misdemeanors is mandatory under California Penal Code §§ 853.5 and 835.6.
12   LASD’s conduct reflects Defendants’ intent to deny Plaintiffs’ basic rights without
13   justification in retaliation for the exercise of their First Amendment rights violated
14   the First, Fourth, and Fourteenth Amendment rights of Plaintiffs and the class
15   members, and with the specific and deliberate intent to interfere with the exercise of
16   Plaintiffs’ rights to assembly and due process.
17         85.    Defendants had ready alternatives to the prolonged detention of the
18   Arrest Class. The LASD has the technological capability to cite and release in the
19   field using modern technology. LASD vehicles in the field are equipped with
20   technology that allows deputies to perform cite and release arrests, inputting the
21   information of arrestees reliably without the need to confine them in unsafe
22   situations for prolonged periods of time. There is no reason why the protesters in the
23   Arrest Class could not have been processed, without injury or anguish, exactly the
24   same way.
25 VI.     MONELL ALLEGATIONS
26         86.    Based upon the principles set forth in Monell v. New York City
27   Department of Social Services, 436 U.S. 658 (1978), Defendant County is liable for
28   all injuries sustained by Plaintiffs as set forth herein. Defendant County bears


                                     27
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 29 of 55 Page ID #:991




 1   liability because its policies, practices and/or customs were a cause of and Plaintiffs’
 2   injuries, and/or because Defendant County ratified the unlawful actions of its
 3   employees that caused Plaintiffs’ damages.
 4         87.      The LASD has implemented and endorsed multiple policies, customs,
 5   and practices resulting in repeated, widespread violations of law, as outlined above,
 6   including:
 7               a. shutting down the exercise of First Amendment activities by imposing
 8                  arbitrary   curfews    without   accommodating,     or   attempting   to
 9                  accommodate, the right to peaceable assembly and protest;
10               b. at times, declaring unlawful assemblies without adequate sound
11                  amplification audible enough to be heard and understood by the
12                  protesters, and without providing directions, means and opportunity to
13                  disperse before taking aggressive police action;
14               c. kettling lawful demonstrators in order to arrest them without affording
15                  them an opportunity to leave, and taking aggressive police action
16                  without declaring an unlawful assembly;
17               d. the use of indiscriminate and unreasonable force against hundreds of
18                  protesters – hitting many protesters with batons, foam rounds, and/or
19                  “rubber bullets” and subjecting non-violent protesters to the
20                  indiscriminate use of pepper balls and tear gas, and flash bong
21                  grenades;
22               e. arresting and not releasing in the field persons charged solely with
23                  infractions or misdemeanors in violation of California law; and
24               f. unlawfully imposing on arrestees unlawful and unduly prolonged
25                  conditions of confinement for many hours – including but not limited
26                  to tight handcuffing, no bathroom access, no access to food or water,
27                  and lack of ventilation in small congregate spaces – while on buses as
28                  previously outlined.


                                     28
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 30 of 55 Page ID #:992




 1             88.   Defendants’ repeated widespread and unlawful acts, occurring over
 2   several weeks and involving many locations throughout the County of Los Angeles
 3   – including stations from Compton, Downtown Los Angeles, South Central Los
 4   Angeles, and West Hollywood – evince a county-wide practice that constitutes an
 5   unlawful custom and policy of violating peaceful protest participants’ constitutional
 6   rights.
 7             89.   Sheriff Villanueva, as the official head and leader of the Sheriff’s
 8   Department, was the person most responsible for the hiring, training, and supervision
 9   of the LASD deputies working under his command, and ensuring that their actions,
10   conduct, policies, practices and customs complied with the Constitutions of the
11   United States and the State of California, regarding their response to the ongoing
12   demonstrations. Sheriff Villanueva was fully knowledgeable and apprised of the
13   actions taken by his deputies on May 30 during the widespread demonstrations in
14   the Fairfax area of Los Angeles. He stated in a news conference on June 2 that
15   LASD deputies would be working with protesters to ensure their rights and maintain
16   public safety.15
17             90.   However, Villanueva did not thereafter repudiate or stop the actions of
18   the LASD officers, thereby ratifying them. Moreover, in public statements, he stated
19   that the actions of the LASD were proper, and that he expected “deputies to defend
20   themselves” using so-called “less-lethal” force when facing protesters throwing
21   objects at deputies in full riot gear. He has stated that he expects officers to use the
22
23
24
25
26
     15
27     Mercury News report on protests in Los Angeles County (June 2, 2020),
     https://www.mercurynews.com/2020/06/02/2100-plus-arrested-so-far-in-los-
28
     angeles-county-while-protests-rage/ (last visited Aug. 27, 2020).

                                      29
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 31 of 55 Page ID #:993




 1   specific less-than-lethal rounds at issue in this action, and falsely claimed that they
 2   do not cause injury to protesters.16
 3          91.   Indeed, following his public comments on June 2, 2020, the
 4   demonstration regarding the Andres Guardado killing by Sheriff’s deputy took place
 5   in Compton, resulting in the widespread violations of protesters’ rights under the
 6   First Amendment, and the indiscriminate and aggressive use of violence against the
 7   demonstrators, including the use of less-lethal armaments, and described above, and
 8   the use of pepper spray and tear gas against non-violent protesters, resulting in
 9   numerous injuries and painful reactions. Sheriff Villanueva’s comments did not
10   result in any significant change in the response of LASD deputies to lawful
11   protesters, but, instead, resulted in significant and extreme tactics to break up the
12   demonstration even though the majority of the demonstrators were peaceful, and
13   non-violent, and the overwhelming and widespread use of violence by deputy
14   sheriffs against them. Subsequently, Sheriff Villanueva has publicly remained
15   defiant of criticism and continued to support the unlawful tactics of the LASD, and
16   has encouraged, condoned and ratified the use of excessive force against peaceful
17   protesters by LASD deputies.
18          92.   The so-called “less-lethal” force used by LASD deputies is actually
19   quite often lethal with intended use and with unintended use, such as when a
20   chemical irritant canister is directly targeted at individuals in close range. A 2017
21   report by Physicians for Human Rights states that “[d]irect impact by the canisters
22   and grenades carrying tear gas can cause significant blunt trauma and death.”17 A
23
24   16
        KTLA 5 video of interview with Sheriff Villanueva (June 3, 2020)
25   https://ktla.com/morning-news/l-a-county-sheriff-villanueva-on-the-recent-
     protests-in-los-angeles/ (last visited Aug. 27, 2020).
26   17
        Physicians for Human Rights, Health Impacts of Crowd-Control Weapons:
27   Chemical Irritants (Tear Gas and Pepper Spray), Physicians for Human Rights
28   website (January 1, 2017), https://phr.org/our-work/resources/health-impacts-of-


                                      30
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 32 of 55 Page ID #:994




 1   more recent report issued by Physicians for Human Rights, in June 2020, points out
 2   that tear gas canisters have been fired as projectiles to target individuals during
 3   recent protests.18 The report recommends, among other things, that (1) firing gas
 4   canisters or grenades directly into a crowd or towards individuals should be
 5   prohibited; (2) firing grenades or canisters containing chemical irritants into closed
 6   spaces or open spaces where there is no safe egress should be prohibited; and
 7   (3) firing multiple canisters in the same spot or firing repeatedly should be avoided,
 8   as this can cause serious injury or even death. Moreover, Physicians for Human
 9   Rights notes that while the stated objective of disorientation devices, such as flash-
10   bangs, is to cause disorientation and a sense of panic, the potential for injuries cause
11   by the pressure of the blast or by shrapnel from the fragmentation of the grenade is
12   disproportionately high, and could even lead to death. Therefore, they assert that
13   “these weapons have no place in effective crown management.”19
14         93.    LASD operates within the California law enforcement mutual aid
15   framework, alongside the LAPD and other municipal agencies during times of civil
16   unrest. The Black Lives Matter and related protests which have occurred in May
17   and June 2020 fall under the mutual aid systems definition of civil disorder or unrest,
18   as outlined by the City of Los Angeles Emergency Operations Plan, Civil
19   Disturbance Hazard Specific Annex (Feb. 2018). That document notes that “The
20   County Sheriff is a key role player within the system with each sheriff serving as the
21
22   crowd-control-weapons-chemical-irritants-tear-gas-and-pepper-spray/ (last visited
23   Aug. 27, 2020).
     18
        Physicians for Human Rights, Crowd-Control Weapons and Social Protest in the
24   United States, Physicians for Human Rights website (June 2020),
25   https://phr.org/wp-content/uploads/2020/06/PHR-Fact-Sheet_Crowd-Control-
     Weapons-and-Social-Protest-US.pdf (last visited Aug. 27, 2020).
26   19
        Physicians for Human Rights, Disorientation Devices, Physicians for Human
27   Rights website, https://phr.org/wp-
28   content/uploads/2020/06/PHR_INCLO_Fact_Sheet_Disorientation_Devices.pdf
     (last visited Aug. 27, 2020).

                                     31
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 33 of 55 Page ID #:995




 1   Regional Mutual Aid Coordinator.” Id. at 16. Further: “Any requirement for
 2   additional public safety presence should be addressed through contractual
 3   arrangements.” Id.
 4         94.    The LASD operates on a contract basis to provide services for forty-
 5   two cities within Los Angeles County, as well as being the primary law enforcement
 6   agency responsible for the unincorporated areas of the County. Thus, the LASD and
 7   Sheriff Villanueva are responsible for any law enforcement needs by contract or
 8   otherwise in those areas, including presence at protests and demonstrations.
 9         95.    As stated above, the County, through Sheriff Villanueva and the LASD,
10   has failed to train its officers in the appropriate constitutional responses to peaceful
11   demonstrations. The County is well aware of its constitutional duties in these
12   circumstances in light of litigation over the years that has specified these duties in
13   no uncertain terms.
14         96.    In fact, 50 years after LASD’s brutalization of protesters at the Chicano
15   Moratorium march which resulted in the murder of Ruben Salazar and three other
16   protesters, LASD’s unconstitutional response to protests persists. The LASD’s
17   response to the recent protests, as detailed above, confirms either that no effective
18   training was provided, or that the LASD’s culture of impunity and endorsement of
19   deputies who engage in punitive violence empowered deputies to disregard their
20   “training,” knowing what was truly expected of them and having confidence that
21   they would not be disciplined or otherwise held accountable.
22         97.    As stated above, the County, through Sheriff Villanueva and the LASD,
23   has failed to train its officers in the appropriate constitutional responses to peaceful
24   demonstrations. The County is well aware of its constitutional duties in these
25   circumstances in light of litigation over the years that has specified these duties. The
26   LASD is fully aware of the inadequacy of police training may serve as the basis for
27   § 1983 liability . . . where the failure to train amounts to deliberate indifference to
28   the rights of persons with whom the police come into contact.” City of Canton, 489


                                     32
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 34 of 55 Page ID #:996




 1   U.S. 378, 388 (1989). “[W]here a municipality's failure to train its employees in a
 2   relevant respect evidences a ‘deliberate indifference’ to the rights of its inhabitants
 3   such a shortcoming can be properly thought of as a city ‘policy or custom’ that is
 4   actionable under § 1983.” Id.
 5          98.     Plaintiffs’ failure-to-train claim is based on the Supreme Court’s
 6   explanation that in some cases “in light of the duties assigned to specific officers or
 7   employees the need for more or different training is so obvious, and the inadequacy
 8   so likely to result in the violation of constitutional rights, that the policymakers of
 9   the city can reasonably be said to have been deliberately indifferent to the need” for
10   additional training.
11                A. LASD’s Internal Gangs Actively Encourage Deputies to Commit
12                  Constitutional Violations and Act with Impunity.
13          99.      LASD’s custom and policy of violating constitutional rights is also
14   rooted in LASD’s internal gangs that actively encourage deputies to conduct illegal
15   seizures, use excessive force, and utilize a general style of aggressive policing.20
16          100. Nearly three dozen federal civil rights lawsuits were filed against
17   LASD claiming that LASD has a “gang culture that encourages excessive force,
18   particularly against minorities.”21
19          101. The “Executioner” gang that dominates Compton sheriff station are a
20   band of deputies that are known to wield power at the Compton station. The
21
22
23   20
        Los Angeles Times, LA County deputy alleges ‘Executioner’ gang dominates
24   Compton sheriff station, July 30, 2020, available at https://www.latimes.com/
     california/story/2020-07-30/sheriff-clique-compton-station-executioners (last
25
     visited Aug. 27, 2020).
26   21
        The Appeal, Claims of Racism and Brutality Dog Los Angeles County Sheriff
27   ‘Deputy Gangs’, September 28, 2018, available at https://theappeal.org/claims-of-
     racism-brutality-dog-los-angeles-county-sheriff-deputy-gangs/ (last visited Aug.
28
     27, 2020).

                                      33
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 35 of 55 Page ID #:997




 1   Executioners receive tattoos of skulls with Nazi imagery and AK-47s – also known
 2   as “inking” – after killing or seriously harming members of the public.
 3          102. Nearly all high-profile shootings involving the LASD Compton station
 4   deputies have been linked to the Executioners gang.
 5          103. Other well-documented LASD deputy gangs include the Spartans,
 6   Regulators, Grim Reapers, and Banditos, which all operate out of several LASD
 7   stations. At least 17 LASD gangs have been identified by Sean Kennedy, member
 8   of the Civilian Oversight Commission and professor at Loyola Law School.
 9          104. LASD deputies who are a part of these internal gangs retaliate against
10   and ostracize deputies who report their fellow deputies for misconduct.
11          105. LASD Deputy Austreberto “Art” Gonzalez confidentially reported an
12   assault by an Executioner deputy on a fellow deputy to the LASD’s Internal Affairs
13   Bureau. Within 48 hours, his report leaked to an Executioner gang member and
14   graffiti was found on the Compton station’s entrance keypad that read, “ART IS A
15   RAT.”22
16          106. Based on the above events, Deputy Gonzalez filed a claim for
17   retaliation against LASD stating that he was forced to step down from his field
18   training officer position after deputies refused to partner with him. Whistleblower
19   Gonzalez estimates that as many as 40% of Compton deputies are members or
20   prospects of the Executioners gang. Alan Romero, Deputy Gonzalez’s attorney,
21   asserts that “Deputy Gonzalez was never asked to join the Executioners, as the gang
22   identified prospects as those Deputies most likely to engage in violence or
23   shootings. . . This created an emergent public safety issue as gang prospects, hoping
24   to get into the gang, would have been incentivized to engage in a beating or killing
25
26   22
       ABC 7, Deputy gang with matching tattoos rules Compton patrol station, LASD
27   deputy alleges, July 31, 2020, available at https://abc7.com/lasd-executioners-
     deputy-gang-sheriff-alex-villanueva-art-gonzalez/6343979/ (last visited Aug. 27,
28
     2020).

                                      34
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 36 of 55 Page ID #:998




 1   to gain gang prestige, when the situation may have otherwise been de-escalated to
 2   avoid violence.”23
 3          107. LASD Sherriff Villanueva has repeatedly turned a blind eye to gangs
 4   within his own department despite an FBI investigation and several internal
 5   investigations. Inspector General Max Huntsman stated that he has been unable to
 6   investigate these LASD gangs “because of the obstruction of the Sheriff’s
 7   Department.”
 8          108. Plaintiffs allege that the existence of these deputy gangs, and the
 9   unwillingness or inability of Sheriff Villanueva to prohibit deputies from belonging
10   to these gangs or participating in their activities, fosters a culture in which violence
11   and excessive force by deputies is tolerated, promoted, and rewarded.
12          109. The County had either actual or constructive knowledge of the
13   existence of the “Executioners” but failed to take any reasonable steps to stop
14   them. Such failure to stop the “Executioners” fostered a custom and practice that
15   encouraged deputies to engage in unconstitutional conduct such as using excessive
16   force on civilians.
17          110. Consistent with these allegations, the LASD deputies at the Compton
18   protest on June 21, 2020, unleashed an unprovoked and flagrantly unlawful deluge
19   of dangerous attacks on a peaceful crowd of protesters, without any warning or
20   attempt to disperse the crowd. The deputies’ willingness to deploy such violence,
21   knowing that reporters were present and people would use their phones to record the
22   incident, indicates that the deputies were confident that they would not be held
23   accountable for their gross misconduct. Such confidence is only possible in a culture
24   of impunity.
25
26   23
        Fox News, LASD has been ‘permeated’ by a violent deputy gang with matching
27   tattoos called the ‘executioners’, August 3, 2020, available at,
28   https://www.foxnews.com/us/lasd-has-been-permeated-by-a-violent-deputy-gang-
     with-matching-tattoos-called-the-executioners (last visited Aug. 27, 2020).

                                      35
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 37 of 55 Page ID #:999




 1   VII.      CLASS ACTION ALLEGATIONS
 2             A. CLASS DEFINITION – 23(B)(2)) (INJUNCTIVE RELIEF
 3                CLASS)
 4          111. The injunctive relief class is defined as all persons who have in the past
 5   participated, presently are participating, or may in the future participate in, or be
 6   present at, demonstrations within the County of Los Angeles in the exercise of their
 7   rights of free speech, assembly and petition in general, and particularly as it relates
 8   to protesting police violence and discrimination against people of color, especially
 9   Black Americans.
10             B. CLASS DEFINITIONS – 23(B)(3) (DAMAGES CLASSES)
11          112. One or more of the named Plaintiffs (which are indicated for each class
12   or subclass) bring this action individually and on behalf of a proposed class of all
13   other persons similarly situated pursuant to the Federal Rules of Civil Procedure,
14   Rule 23(b)(1), (b)(2) and (b)(3). The damages classes are defined as:
15             a. ARREST CLASS: Beginning May 30, 2020 through the present, and
16                continuing until judgment or other resolution of this case, all persons
17                present at or during the aftermath of protests regarding the killing of
18                George Floyd and Andres Guardado and/or other protests regarding
19                related incidents in the County of Los Angeles, who were solely
20                engaged in peaceful protest and/or observing the proceedings and were
21                arrested by the LASD for either misdemeanor charges of failure to obey
22                a curfew, failure to disperse, failure to follow a lawful order of a police
23                officer and/or unlawful assembly, and who were held on buses and
24                subjected to prolonged tight hand-cuffing, denied access to bathrooms,
25                water and food, and enclosed, crowded spaces without ventilation. The
26                Class Representatives for this class are Sebastian Militante, Krizia Berg,
27                Travis Wells, Christian Monroe, Austin Tharpe, James Butler, and
28                Grace Bryant.


                                    36
        SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 38 of 55 Page ID #:1000




 1            b. DIRECT FORCE CLASS: Beginning May 30, 2020 through the
 2                present, and continuing until judgment or other resolution of this case,
 3                all persons present at or during the aftermath of protests regarding the
 4                killing of George Floyd and Andres Guardado, and/or other protests
 5                regarding related incidents in the County of Los Angeles, who were
 6                solely engaged in peaceful protest and/or observing the proceedings
 7                and were subjected to force with so-called “less-lethal weapons,” such
 8                as batons, rubber bullets or foam rounds, pepper spray in various forms,
 9                and flashbangs, by LASD deputies. The Class Representatives for this
10                class are Matthew Nielsen, Shakeer Rahman, Devon Young, Noelani
11                del Rosario-Sabet, Emanuel Padilla, Austin Tharpe, James Butler,
12                Linda Jiang, and Grace Bryant. Diana Barbadillo, Taegen Meyer,
13                Joseph Mischo, Jillian O’Neil, Vishal Singh, Keyanna Bean (aka
14                Keyanna Smith), Cliff Smith, David Patrick McDonald, David Ramirez,
15                Imorie Recio, Jessica Rogers and Asa Juleff.
16            C. RULE 23 PREREQUISITES
17                   i. Numerosity
18         113. Each class is inclusive of people present to protest and those otherwise
19   present in the vicinity as bystanders. In accordance with Federal Rules of Civil
20   Procedure, Rule 23(a), the members of the class are so numerous that joinder of all
21   members is impracticable.
22                  ii. Common Issues of Fact or Law
23         114. Although the actions complained of in this Complaint occurred at
24   different times and locations, Defendants acted uniformly with respect to each class.
25   For example, all arrestees were placed on buses and subjected to the described
26   conditions of confinement, i.e., crowded, poorly-ventilated buses in the midst of a
27   pandemic even though they were entitled to field release; and so forth.
28


                                    37
        SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 39 of 55 Page ID #:1001




 1         115.   Plaintiffs are informed and believe and thereon allege that the LASD
 2   officers acted in accordance with orders given by supervisors from the highest
 3   command positions, in accordance with policies and procedures instituted by the
 4   LASD and the County of Los Angeles.
 5         116. The common questions of fact include, but are not limited to:
 6            a. Did Defendants impose curfews without accommodating, or attempting
 7                to accommodate, the right to peaceable assembly and protest;
 8            b. Did Defendants declare unlawful assemblies without adequate sound
 9                amplification and without providing both directions, means and
10                opportunity to disperse before taking aggressive and injurious –
11                potentially deadly police action;
12            c. Did Defendants routinely break up George Floyd and Andres Guardado
13                and related protests through the use of force (batons, rubber or foam
14                bullets, tear gas or pepper balls, and flash bangs) without regard to
15                whether the individuals against whom such force was used were
16                engaged in conduct justifying such force;
17            d. Did Defendants routinely, while breaking up George Floyd and Andres
18                Guardado and related protests, hit people with batons and/or rubber or
19                foam bullets, shot tear gas or pepper balls, and set off flash bangs
20                although those people were not engaging in conduct justifying such
21                force;
22            e. When arresting people at the George Floyd and Andres Guardado
23                protests, did Defendants routinely subject arrestees to prolonged
24                detention on buses, while tightly hand-cuffed, denied access to
25                bathrooms, water and food, and where they were kept in enclosed
26                spaces without ventilation;
27            f. When arresting people at the George Floyd and Andres Guardado
28                protests, did Defendants routinely subject arrestees charged solely with


                                    38
        SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 40 of 55 Page ID #:1002




 1             misdemeanors to custodial arrest without regard to whether they were
 2             entitled to field release as provided in California Penal Code §§ 853.5
 3             and 853.6;
 4       117. The common questions of law include, but are not limited to:
 5          a. Must Defendants, when imposing a curfew based on some present at a
 6             protest that is unlawful, accommodate, or attempt to accommodate, the
 7             right to peaceable assembly and protest;
 8          b. Must Defendants when declaring unlawful assemblies, provide
 9             adequate sound amplification and provide both directions, means and
10             opportunity to disperse before taking aggressive and injurious –
11             potentially deadly – police action;
12          c. Did Defendants routinely break up George Floyd and Andres Guardado
13             and related peaceful protests through the use of force (batons, form
14             rounds, and/or rubber bullets) without regard to whether the individuals
15             against whom such force was used were engaged in conduct justifying
16             such force violate the First, Fourth or Fourteenth Amendments and their
17             state law analogues;
18          d. Did the LASD, while breaking up George Floyd and Andres Guardado
19             and related protests routinely hit people with batons, foam rounds
20             and/or rubber bullets, shoot tear gas or pepper balls, and set off flash
21             bangs although those people were not engaging in conduct justifying
22             such force violate the First, Fourth or Fourteenth Amendments and their
23             state law analogues;
24          e. Did the LASD, after arresting people at police misconduct protests, and
25             routinely subjecting arrestees to prolonged detention on buses, while
26             tightly hand-cuffed, without access to bathrooms, water and food, and
27             kept in enclosed, crowded spaces without ventilation violate the Fourth
28             or Fourteenth Amendments and their state law analogues;


                                   39
       SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                               DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 41 of 55 Page ID #:1003




 1             f. Did the LASD’s custodial arrest of people at the protests who were
 2                charged with misdemeanors, and who qualified under California Penal
 3                Code §§ 853.5 and/or 815.6 for field release, violate their rights under
 4                California Government Code §§ 853.5 and/or 815.6, and their rights
 5                under the Fourth and Fourteenth Amendments and their state law
 6                analogues;
 7             g. Did some or all of the conduct described above constitute a policy or
 8                custom of Defendant County;
 9             h. Is any individual Defendant sued in his individual capacity entitled to
10                qualified immunity on the federal claims;
11             i. Did any of the conduct alleged herein violate California Civil Code §
12                52.1 (the Bane Act);
13             j. Are general class wide damages available to the various classes;
14             k. Are statutory damages under California Civil Code § 52.1 available to
15                the various classes.
16             l. Whether the LASD should be subject to a permanent injunction to
17                curtail the use of excessive force against peaceful protesters.
18         118. Defendants detained and/or arrested the putative class and sub-classes
19   as a group and treated all similarly, acting on ground applicable to the putative class.
20   The named Plaintiffs’ claims that the First, Fourth, and Fourteenth Amendment
21   rights—and their analogous state Constitution, statutory, and common law rights—
22   were violated raise common question of law and fact. the Defendants have acted,
23   threaten to act, and will continue to act, on grounds generally applicable to the class,
24   thereby making appropriate final injunctive relief or declaratory relief with respect
25   to the class as a whole.
26         119. The questions of law and fact common to the classes, which are outlined
27   above, predominate over any questions affecting only individual members.
28


                                     40
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 42 of 55 Page ID #:1004




 1                    iii. Typicality
 2          120. In accordance with Federal Rules of Civil Procedure, Rule 23(a), the
 3   claims of the representative Plaintiffs are typical of the class. Plaintiffs were all
 4   present at George Floyd and/or Andres Guardado and related protests in the County
 5   of Los Angeles; were subjected to one or more of the violations previously
 6   enumerated; and seek redress for the past violations of their rights and protection to
 7   bar the repeat of those violations in the future.
 8          121. Thus, Plaintiffs have the same interests and have suffered the same type
 9   of damages as the class members. Plaintiffs’ claims are based upon the same or
10   similar legal theories as the claims of the class members of each class. Each class
11   member suffered actual damages as a result of being subjected to one or more of the
12   violations enumerated above. The actual injuries suffered by Plaintiffs are similar in
13   type to the actual damages suffered by each class member although the severity of
14   those injuries may vary among class members.
15          122. In accordance with Federal Rules of Civil Procedure, Rule 23(a), the
16   representative Plaintiffs will fairly and adequately protect the interests of the class.
17   The interests of the representative Plaintiffs are consistent with and not antagonistic
18   to the interests of the class.
19                    iv. Adequate Representation
20          123. The named Plaintiffs will fairly and adequately represent the common
21   class interest. The named Plaintiffs have a strong interest in achieving the relief
22   requested in this Complaint, they have no conflicts with members of the Plaintiff
23   class, and they will fairly and adequately protect the interests of the class.
24          124.     The named Plaintiffs are represented by counsel who are well-
25   experienced in civil rights and class action litigation and are familiar with the issues
26   in this case.
27          125. Counsel for the named Plaintiffs know of no conflicts among or
28   between members of the class, the named Plaintiffs, or the attorneys in this action.


                                     41
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 43 of 55 Page ID #:1005




 1                   v. Maintenance and Superiority
 2         126. In accordance with Federal Rules of Civil Procedure, Rule 23(b)(1)(A),
 3   prosecutions of separate actions by individual members of the classes would create
 4   a risk that inconsistent or varying adjudications with respect to individual members
 5   of the class would establish incompatible standards of conduct for the parties
 6   opposing the class.
 7         127. In accordance with Federal Rules of Civil Procedure, Rule 23(b)(1)(B),
 8   prosecutions of separate actions by individual members of the classes would create
 9   a risk of adjudications with respect to individual members of the class which would,
10   as a practical matter, substantially impair or impede the interests of the other
11   members of the class to protect their interests.
12         128. In accordance with Federal Rules of Civil Procedure, Rule 23(b)(2),
13   Defendants have acted on grounds generally applicable to the class.
14         129. In accordance with Federal Rules of Civil Procedure, Rule 23(b)(3), the
15   questions of law or fact common to the members of the class predominate over any
16   questions affecting only individual members, and this class action is superior to other
17   available methods for the fair and efficient adjudication of the controversy between
18   the parties. Plaintiffs are informed and believe, and thereon allege, that the interests
19   of class members in individually controlling the prosecution of a separate action is
20   low in that most class members would be unable to individually prosecute any action
21   at all. Plaintiffs are informed and believe, and thereon allege, that the amounts at
22   stake for individuals are such that separate suits would be impracticable in that most
23   members of the class will not be able to find counsel to represent them. Plaintiffs are
24   informed and believe, and thereon allege, that it is desirable to concentrate all
25   litigation in one forum because all of the claims arise in the same location, i.e., the
26   County of Los Angeles. It will promote judicial efficiency to resolve the common
27   questions of law and fact in one forum rather than in multiple courts.
28


                                     42
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 44 of 55 Page ID #:1006




 1         130. Plaintiffs do not know the identities of most class members. Plaintiffs
 2   are informed and believe, and thereon allege, that the identities of the class members
 3   are ascertainable in significant part from LASD records, at least as it relates to those
 4   class members who were arrested. Plaintiffs are informed and believe, and thereon
 5   allege, that a significant number of class members may be reached by the use of
 6   outreach efforts by organizations that participated in organizing the affected protests.
 7         131. Plaintiffs know of no difficulty that will be encountered in the
 8   management of this litigation that would preclude its maintenance as a class action.
 9   Leading members of Plaintiffs’ counsel have effectively litigated similar class
10   actions to resolution without issue. The class action is superior to any other available
11   means to resolve the issues, and courts have managed similar litigation with
12   similarly disparate damages as a result of LASD misconduct, such as in the Aichele
13   litigation (Aichele, et al. v. City of Los Angeles, et al., No. 2:12-CV-10863-DMG
14   (C.D. Cal. August 26, 2012)). Liability can be determined on a class-wide basis.
15   General damages can also be determined on a class wide basis.
16         132. In accordance with Federal Rules of Civil Procedure, Rule 23(b)(3),
17   class members must be furnished with the best notice practicable under the
18   circumstances, including individual notice to all members who can be identified
19   through reasonable effort. Plaintiffs are informed and believe that LASD computer
20   records contain a last known address for class members who were arrested. Plaintiffs
21   contemplate that individual notice be given to class members at such last known
22   address by first class mail, email and cell phone outreach, social media and efforts
23   of organizations that organized the protests. Plaintiffs contemplate that the notice
24   inform class members of the following regarding their damages claims:
25                 A.     The pendency of the class action, and the issues common to the
26                        class;
27                 B.     The nature of the action;
28


                                     43
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 45 of 55 Page ID #:1007




 1                  C.     Their right to ‘opt out’ of the action within a given time, in
 2                         which event they will not be bound by a decision rendered in
 3                         the class action;
 4                  D.     Their right, if they do not ‘opt out,’ to be represented by their
 5                         own counsel and enter an appearance in the case; otherwise,
 6                         they will be represented by the named Plaintiffs and their
 7                         counsel; and
 8                  E.     Their right, if they do not ‘opt out,’ to share in any recovery in
 9                         favor of the class, and conversely to be bound by any judgment
10                         on the common issues, adverse to the class.
11          133. As a direct and proximate cause of the conduct described herein, the
12   named individual Plaintiffs and the class members have been denied their
13   constitutional, statutory, and legal rights as stated herein, and have suffered general
14   and special damages, including but not limited to, mental and emotional distress,
15   physical injuries and bodily harm, pain, fear, humiliation, embarrassment,
16   discomfort, and anxiety and other damages in an amount according to proof.
17          134. Plaintiffs have not yet filed a California Government Code § 910 class
18   claim addressing their state law damages claims, but intend to do so in the near future.
19   Once that occurs, and the time permitted by California law to file a lawsuit on such
20   claims has elapsed, Plaintiffs intend to amend this complaint to add state law
21   damages claims. Because injunctive relief under state law does not require the filing
22   of a prior administrative claims, Plaintiffs’ injunctive relief claims currently entail
23   violation of Plaintiffs’ rights under California as well as federal law, including but
24   not limited to Cal. Const. Article 1, §§ 1, 2, 3, 7, 13, 17 and 26; Civil Code § 52.1;
25   Penal Code §§ 853.5, 853.6; and Government Code § 815.6.
26          135. Defendants’ acts were willful, wanton, malicious, and oppressive, and
27   done with conscious or reckless disregard for, and deliberate indifference to,
28   Plaintiffs’ rights.


                                     44
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 46 of 55 Page ID #:1008




 1         136. All of the following claims for relief are asserted against all Defendants.
 2         137. Although Plaintiffs’ legal theories significantly overlap, they apply
 3   differently to different classes. Accordingly, Plaintiffs state their claims by class.
 4         138. Plaintiffs restate and incorporate by reference each of the foregoing and
 5   ensuing paragraphs in each of the following causes of action as if each paragraph
 6   was fully set forth therein.
 7    VIII. FIRST CLAIM FOR RELIEF – INJUNCTIVE RELIEF CLASS
         (First, Fourth, and Fourteenth Amendments to the U.S. Constitution;
 8
           42 U.S.C. § 1983; California Constitution Article 1, §§ 2, 3, 7, 13;
 9    Penal Code §§ 853.5, 853.6; Civil Code §§ 52.1, 815.6 – for Injunctive Relief)
10         139. Plaintiffs reallege and incorporate herein by reference the preceding
11   and any subsequent paragraphs of this Complaint.
12         140. The Defendants engaged in repeated, widespread violations of law, as
13   outlined above, over the course of at least several nights, shutting down the exercise
14   of First Amendment activities through the use of indiscriminate and unreasonable
15   force against protesters.
16         141. Defendant County, through Defendant Villanueva and the LASD, has
17   failed to train its officers in the constitutional responses to peaceful demonstrations,
18   as revealed by the above allegations, despite the long history of such violations in
19   the past, and Defendants’ commitment to correct them. The recurrence of the same
20   violations with respect to these arrests indicates an intentional refusal to preserve the
21   constitutional rights of protesters.
22         142. Without intervention by this Court, members of the Injunctive Relief
23   Class who have participated and wish to participate in protest activities, particularly
24   related to police violence, are at risk of having their rights violated in the future due
25   to the Defendants’ demonstrated pattern of constitutional violations and threatened
26   future actions. The Injunctive Relief Class has no adequate remedy at law to protect
27   the future lawful exercise of their constitutional rights, and, without action by this
28


                                     45
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 47 of 55 Page ID #:1009




 1   court, will suffer irreparable injury, thereby entitling them to injunctive and
 2   declaratory relief.
 3             143. Defendants have acted and refused to act on grounds generally
 4   applicable to the putative class. Injunctive and declaratory relief for the putative
 5   class as a whole is appropriate.
 6             144. Defendants’ polices practices, customs, conduct and acts alleged herein
 7   resulted in, and will continue to result in, irreparable injury to the Plaintiffs,
 8   including but not limited to violation of their constitutional and statutory rights.
 9   Plaintiffs have no plain, adequate, or complete remedy at law to address the wrongs
10   described herein. The Plaintiffs and class members intend in the future to exercise
11   their constitutional rights of freedom of speech and association by engaging in
12   expressive activities in the County of Los Angeles. Defendants’ conduct described
13   herein has created uncertainty among Plaintiffs with respect to their exercise now
14   and in the future of these constitutional rights, and has chilled their exercise of these
15   rights.
16             145. Specifically, Plaintiffs are concerned that, if arrested, whether lawfully
17   or unlawfully, they will again be denied the liberty interest codified at California
18   Penal Code §§ 853.5–.6, will be subjected to unlawful conditions of confinement
19   exposing them to increased risk of COVID-19 and/or other communicable diseases,
20   and will be subjected to unreasonable and excessive force by LASD.
21             146. Plaintiffs are also concerned that, when engaged in protest activities,
22   Defendants will impose curfews without accommodating or attempting to
23   accommodate First Amendment rights; will not provide adequate notice in the event
24   unlawful assemblies are declared; will not provide adequate means and opportunity
25   to disperse; and will again employ indiscriminate, unreasonable or excessive force,
26   injuring and terrifying protesters.
27             147. Plaintiffs therefore seek injunctive relief from this Court to ensure that
28   Plaintiffs and persons similarly situated will not suffer violations of their rights from


                                     46
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 48 of 55 Page ID #:1010




 1   Defendants’ illegal and unconstitutional policies, customs, and practices described
 2   herein.
 3         148. Plaintiffs also seek injunctive relief in the form of an order requiring
 4   that Defendants seal and destroy any and all records derived from Plaintiffs’ arrests,
 5   including fingerprints, photographs, and other identification and descriptive
 6   information, and all information, biological samples, and information obtained from
 7   such biological samples collected from the Plaintiff class, and identify to the Plaintiff
 8   class all entities and agencies to which such information has been disseminated; and
 9   that all such disseminated records be collected and destroyed.
10      IX.   SECOND CLAIM FOR RELIEF – ARREST CLASS
             (Fourth and Fourteenth Amendments to the U.S. Constitution,
11
      42 U.S.C. § 1983; False Arrest and Imprisonment under California law – for
12                          Damages and Injunctive Relief)
13         149. Plaintiffs reallege and incorporate herein by reference the preceding
14   and any subsequent paragraphs of this Complaint.
15         150. From May 30, 2020 to the present, all Arrest Class members were
16   arrested on misdemeanor charges of failure to obey a curfew, failure to disperse,
17   failure to follow a lawful order of a police officer and/or unlawful assembly during
18   Floyd protests and were placed on buses and driven to a variety of facilities where
19   they were processed and released. All those arrestees were on the buses for several
20   hours, both to get to their destination and then held on the bus until they were
21   processed. While held on buses or otherwise detained prior to their release, Arrest
22   Class members were subjected to prolonged tight hand-cuffing; denied access to
23   bathrooms, water and food; and held in enclosed, crowded spaces without ventilation,
24   which significantly increased their risk of COVID-19 exposure because, even if they
25   had previously been similarly distanced from others during outside protests, the risk
26   of exposure is significantly greater in enclosed, unventilated spaces.
27         151. Defendants’ above-described conduct violated Arrest Class members’
28   rights to be free from unreasonable seizures under the Fourth Amendment and under


                                     47
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 49 of 55 Page ID #:1011




 1   the Fourteenth Amendment’s due process clause and the state constitutional
 2   analogues and state common and statutory law. As a result of Defendants’ wrongful
 3   conduct, Arrest Class members suffered damages as alleged above.
 4             152. As a result of Defendants’ wrongful conduct, and the potential that such
 5   conduct will recur, the Arrest Class is entitled both to full compensation for the
 6   damages they have suffered and to relief from the potential that such violations will
 7   recur.
 8        X.      THIRD CLAIM FOR RELIEF – DIRECT FORCE CLASS
                 (Fourth and Fourteenth Amendments to the U.S. Constitution,
 9
                   and 42 U.S.C. § 1983 – for Damages and Injunctive Relief)
10
11             153. Plaintiffs reallege and incorporate herein by reference the preceding
12   and any subsequent paragraphs of this Complaint.
13             154. All Direct Force Class members were shot with so-called “less-lethal
14   weapons” and/or struck with batons.
15             155. From May 30, 2020 to the present, members of the Direct Force Class
16   who were shot with “rubber bullets” or “foam rounds,” struck with batons, or tear
17   gassed or struck with pepper balls were injured in a manner that evinced that
18   Defendants applied force unlawfully. Many class members were struck with rubber
19   bullets or foam rounds and other so-called “less-lethal” weapons in the face, head,
20   shoulder and neck areas. LASD has denied shooting rubber bullets or foam rounds
21   even though protesters sustained injuries from “non-lethal” rounds.24 Video footage
22   of various incidents shows officers shooting straight at peaceful protesters who
23
24
25
26   24
       Suter, Leanne, Pepper balls deployed at march over Gardena deputy-involved
27   fatal shooting, ABC 7, (June 22, 2020), https://abc7.com/gardena-deputy-involved-
28   shooting-compton-sheriff-protest-police-brutality/6259240/ (last visited Aug. 27,
     2020).

                                       48
           SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 50 of 55 Page ID #:1012




 1   posed no threat to the police or the public.25 Similarly, individuals suffered baton
 2   strikes meant not to compel people to retreat, but to injure and punish them on site.
 3          156. Defendants used unreasonable and excessive force in indiscriminately
 4   engaging in baton strikes, shooting rubber bullets and/or foam rounds, tear gassing,
 5   and shooting pepper balls, and setting off flash bang grenades at protesters not based
 6   on an individualized determination of individual conduct justifying such force, in
 7   violation of the Fourth Amendment and its state law analogues. Further, this conduct
 8   was deliberately indifferent to the Direct Force Class members’ rights,
 9   shocks the conscience, and violates the decencies of civilized conduct, under the
10   Fourteenth Amendment and its state law analogues.
11          157. As a result of Defendants’ wrongful conduct, Direct Force Class
12   members suffered damages as alleged above.
13          158. As a result of Defendants’ wrongful conduct, and the potential that such
14   conduct will recur, the Direct Force Class is entitled both to full compensation for
15   the damages they have suffered and to relief from the potential that such violations
16   will recur.
17    XI.    FOURTH CLAIM FOR RELIEF – ALL CLASSES
18       (Bane Act, Cal. Civ. Code § 52.1 – for Damages and Injunctive Relief)

19          159. Plaintiffs reallege and incorporate herein by reference the preceding
20   and any subsequent paragraphs of this Complaint.
21          160. As alleged herein, Defendants intentionally interfered by threats,
22   intimidation, and/or coercion with Plaintiffs’ and the putative class members’
23   exercise and enjoyment of rights under federal and state law and under the federal
24   and state constitutions (including, without limitation, Amendments 1 and 4 of the
25
26
27   25
        See KTLA 5, Video shows deputies shooting fleeing protesters with pepper balls,
28   (June 3, 2020), https://ktla.com/news/local-news/video-shows-deputies-shooting-
     fleeing-protesters-with-pepper-balls-in-hollywood/ (last visited Aug. 27, 2020).

                                      49
          SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 51 of 55 Page ID #:1013




 1   U.S. Constitution; California Civil Code Section 43 and Penal Code Sections 149,
 2   240, and 242; and Article I, Sections 1, 2, 7, 13, and 17 of the California
 3   Constitution), including, without limitation, the right to be free from any violence,
 4   the right to bodily integrity, the right of protection from bodily restraint or harm and
 5   harm to personal relations, the right to adequate medical care, the right to be free
 6   from excessive force by police, and the right be free from unreasonable searches and
 7   seizures, the right to protest and engage in free speech activities, including to collect
 8   information as reporters and to publicly report on actions relating to law
 9   enforcement , and the right to due process. Defendants acted intentionally and with
10   reckless disregard for the rights of Plaintiffs and the members of the putative class.
11         161. As a direct and legal result of Defendants’ acts and omissions, Plaintiffs
12   and members of the putative class have suffered damages and therefore seek all
13   damages, including actual, compensatory and statutory damages, which are
14   recoverable pursuant to Civil Code Section 52.1 and any other applicable statutes.
15   Plaintiffs and members of the putative class also seek equitable and injunctive relief.
16         162. Plaintiffs are informed and believe and thereon allege that the
17   aforementioned acts of the individual defendants, and each of them were willful,
18   malicious, intentional, oppressive and despicable and/or were done in willful and
19   conscious and reckless disregard of the rights, welfare and safety of Plaintiffs and
20   members of the putative class, thereby justifying the award of punitive and
21   exemplary damages against the individual (non-government entity) defendants in an
22   amount to be determined at time of trial.
23         163. Plaintiffs seek an award of reasonable attorneys’ fees pursuant to Civil
24   Code Section 52.1.
     XII.    FIFTH CLAIM FOR RELIEF – ALL CLASSES
25
                (Negligence, Including Negligent Training, Hiring, and
26                            Supervision – for Damages)
27         164. Plaintiffs reallege and incorporate herein by reference the preceding
28   and any subsequent paragraphs of this Complaint.


                                     50
         SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 52 of 55 Page ID #:1014




 1         165. Defendants owed a duty of care to Plaintiffs and all class members, and
 2   were required to use reasonable diligence to ensure that Plaintiffs and the class were
 3   not harmed by Defendants’ acts or omissions. Defendants’ acts and omissions were
 4   negligent and reckless, including but not limited to:
 5         a.     The LASD’s failure to properly assess the need to use force against
 6                Plaintiffs and members of the Class;
 7         b.     The LASD’s negligent failure to follow proper procedures for
 8                demonstrations, including its failure to follow the procedures for
 9                citing and releasing persons suspected of infractions and/or
10                misdemeanors;
11         c.     The failure to properly use less-lethal weapons against peaceful
12                demonstrators, including meeting proper standards for determining
13                under what circumstances they should be used, their proper
14                deployment only against specific justifiable targets, and taking care to
15                use them properly so as to avoid unnecessary injuries, such as not
16                aiming at the upper body to reduce the risk of striking people in
17                highly vulnerable parts of the body, such as the groin, head, and face;
18         d.     The LASD’s failure to follow proper CDC and other COVID 19
19                safety guidelines;
20         e.     The failure of supervisory employees of the LASD, including Sheriff
21                Villanueva, to properly train, supervise and discipline LASD deputies
22                and other employees, regarding the use of force (including less-lethal
23                weapons) at demonstrations and other exercises of constitutionally
24                protected rights to freedom of expression, including the performance
25                of arrests and issuance of citations, while implementing safe
26                procedures during the COVID 19 pandemic; and
27
28


                                    51
        SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 53 of 55 Page ID #:1015




 1           f.     The negligent hiring, retention and assignment of LASD deputies and
 2                  employees by supervisory employees of Defendant County of Los
 3                  Angeles, including Sheriff Villanueva.
 4           166. As a result of their conduct, Defendant County of Los Angeles is
 5   vicariously liable for Plaintiffs’ damages pursuant to Government Code § 815.2 and
 6   the individual defendants are liable pursuant to Government Code §820, Civil Code
 7   §§ 1708 and 1714, among other statutes.
 8   XIII.        REQUEST FOR RELIEF
 9           Wherefore, Plaintiffs seek judgment as follows:
10           167. An order certifying the class and each sub-class defined herein pursuant
11   to Federal Rules of Civil Procedure, Rule 23(b)(2) and (3);
12           168. A permanent injunction restraining Defendants from engaging in the
13   unlawful and unconstitutional actions detailed above and retaining Court jurisdiction
14   to enforce the terms of the injunction;
15           169. A declaratory judgment that Defendants’ conduct detailed herein was a
16   violation of the rights under the Constitution and laws of the United States and of
17   Plaintiffs and the class members;
18           170. An order directing that all arrest records be removed from all criminal
19   databases, whether operated by the City or County of Los Angeles, or the State of
20   California, and that all arrests be reduced to a “detention” other than those cases in
21   which the individual arrested is convicted of the charge;
22           171. General and compensatory damages for Plaintiffs and the class they
23   represent for the violations of their federal and state constitutional and statutory
24   rights, in addition to pain and suffering, all to be determined according to proof;
25           172. An award of attorneys’ fees pursuant to 42 U.S.C. § 1988, Cal. Civil
26   Code §§ 52(b) & 52.1(h), and Cal. Code of Civil Proc. § 1021.5;
27           173. Costs of suit;
28           174. Pre- and post-judgment interest as permitted by law; and


                                    52
        SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 54 of 55 Page ID #:1016




 1         175. Such other and further relief as the Court may deem just and proper.
 2
 3   Dated: July 23, 2021                     Respectfully submitted,
 4
 5                                            By: /s/ Jorge Gonzalez
                                              Jorge Gonzalez
 6                                            A PROFESSIONAL CORPORATION
 7                                            Paul Hoffman
 8                                            Michael D. Seplow
                                              Aidan C. McGlaze
 9
                                              Kristina A. Harootun
10                                            John Washington
11                                            SCHONBRUN SEPLOW HARRIS
                                              HOFFMAN & ZELDES LLP
12
                                              Carolyn Y. Park
13                                            LAW OFFICE OF CAROLYN PARK
14                                            Arnoldo Casillas
15                                            Denisse O. Gastélum
                                              CASILLAS & ASSOCIATES
16
                                              Morgan E. Ricketts
17                                            RICKETTS LAW
18                                            Attorneys for Plaintiffs and Proposed
19                                            Class.
20
21
22
23
24
25
26
27
28


                                    53
        SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 63 Filed 07/30/21 Page 55 of 55 Page ID #:1017




 1                            DEMAND FOR JURY TRIAL
 2         Plaintiffs hereby make a demand for a jury trial in this action.
 3
 4   Dated: July 23, 2021                       Respectfully submitted,
 5
                                                By: /s/ Jorge Gonzalez
 6
                                                Jorge Gonzalez
 7                                              A PROFESSIONAL CORPORATION
 8                                              Paul Hoffman
 9                                              Michael D. Seplow
                                                Aidan C. McGlaze
10                                              Kristina A. Harootun
11                                              John Washington
                                                SCHONBRUN SEPLOW HARRIS
12                                              HOFFMAN & ZELDES LLP
13                                              Carolyn Y. Park
14                                              LAW OFFICE OF CAROLYN PARK
15                                              Arnoldo Casillas
                                                Denisse O. Gastélum
16
                                                CASILLAS & ASSOCIATES
17
                                                Morgan E. Ricketts
18                                              RICKETTS LAW
19                                              Attorneys for Plaintiffs and Proposed
20                                              Class.

21
22
23
24
25
26
27
28


                                    54
        SECOND AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                DAMAGES
